 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 1 of 66 Page|D #:1

FlLED

UNITED STATES DISTRICT COURT w
NORTHERN DISTRICT OF ILLINOIS UEC " 7 2013
EASTERN DIVISION THOMASGBRUTON
cLF_RK. u.s. nls'rRlcT couRT
JASON SMITH,
Plaimiff

)
)
\»’ )
HON CHIEF IUDGE TIMOTHY EVANS, )
OFFICE OF THE CHIEF JUDGE )
)
)
)
)

F/!

KATE GAILBRAITH vERRANT, No.

COOK COUNTY JUVENILE PROBATION, Judge

Avn< DAS

WILLIAM PATTERSON JURY DEMANDED

.IENNIFER NUNEZ

SHARON THROW KOC .
AFSCME COUNCIL 31 1'18'€\"08075
AFSCME 1NTERNAT10NAL JudgeJOan H.l_efkow _
AFSCME LOCAL 34?? Magng-ateJudge¥oungB.Klm

L E E S A U N D E R S
ROBERTA LYNCH
M I K E N E W M A N
LLOYD MARSHALL
STEVE KASPERKI
CITY OF CHICAGO
CIVILIAN OFFICE OF POLICE ACCOUNT
SYDNEY ROBERTS,
KARLO FLOWERS
BRANDON CRASE
UNKNOWN PERSONS,

"‘-'/\\../`.__/\~._H\._/"--/\\-/‘--/\-J‘~\-_/

Defendants.
COMPLA!NT

JASON SMITH, PRO SE Plaintiff, states as follows for his
Complaint against Defendants CHIEF JUDGE HON. TIMOTI-IY
EVANS, OFFICE OF THE CHIEF JUDGE, KATE GAILBRAITH-
VERRANT, COOK COUNTY JUVENILE PROBATION, AVIK
DAS WILLIAM PATTERSON, JENNIFER NUNEZ, SHARON
THROW- KOC, AFSCME COUNCIL 31, AFSCME
INTERNATIONAL, AFSCME LOCAL 3477, LEE SAUNDERS,
MIKE NEWMAN, LLOYD MARSHALL, STEVE KASPERKI
CITY OF CI-IICAGO, the CIVILIAN OFFICE OF POLICE
ACCOUNTABILITY, SYDNEY ROBERTS, KARLO FLOWERS,
BRANDON CRASE AND UNKNOWN PERSONS

 

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 2 of 66 Page|D #:2

JURIS_DlCTION AND VENUE

 

l. .lurisdiction of this Court arises under 42 U.S.C. § 1983, 42
U.S.C. § l988(a) and (b), 28 U.S.C. § 1331, 28 U.S.C. § 1343,
Labor and Management Relations Act, 29 U.S.C. 142, 42 U.S.C.
2000 et seq (“Title VII”`), 42 U.S.C. 1981, 28 U.S.C.1 and the First
and `Fourteenth Amendrnents to the Unitcd States Constitution.
Plaintit`f seeks legal and equitable reliet`, including but not limited to
compensatory and punitive damages, interest_, Attorneys Fees

2. This Court has jurisdiction over the state law claims pursuant to
28 U.S.C. § 1367, under the principles of supplemental and pendant
jurisdiction, and such claims so relate to the federal claims as to
form a part of the same case and c-ontroversy.

3. Venue is proper in this District pursuant to 28 U.S.C. § 1391
because Det`endants have their principal places of operation in this
District, Plaintiff and, on belief, all Defendants, reside and are
domiciled in this District, and all ofthe acts/omissions giving rise to
Plaintif`i"s claims have occurred in this District.

4. Venue is further proper in this District pursuant to 710 ILCS §
PARTIES

5. Plaintift` JASON SMITH (“SMITH“_) was at all times relevant to
this Complaint an adult male resident ot` Cool< County, Illinois. At
all times relevant, Plaintifi` had been employed by the City of
Chicago as an Investigator With the Chicago’s Civilian Ot`f`ice of
Police Accountability ("COPA") and with the Chiel` Judge as a
Probation Oft`icer, is the former Union President ofAFSCME Local
3477 and, Plaintit`fwas banned by Defendants in this District.

6. Defendant CITY OF CHlCAGO is a municipal corporation under
the laws of the State of lllinois.

7. The CIVILIAN OFFICE- OF POLICE ACCOUNTABILITY
(“COPA”) is an office of municipal government established
pursuant to City ordinance 2-78-l00, er seq., charged with, inter
alia, the investigation of alleged police misconduct lt is a successor

 

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 3 of 66 Page|D #:3

organization to the INDEPENDENT POLICE REVIEW
AUTHORITY. lt has obligations as an indemnitor of certain
conduct of its employees and officers under at least 745 ILCS 10/2-
301, er seq. and 745 lLCS 10/9-101_, et seq. Defendant harmed
Plaintiffin Cook County, lllinois.

8. Defendant Chief Judge is the employer as defined by the lllinois
Labor Relations Act, 5 lLCS 315/3 and according to 2017Cl-l15851
lawsuit file by the Chief Judge whereby it states “the Chief Judge_.
not the county, is the employer ofnon-judicial employees ot`a court.
See Orenic v. lllinois State Labor Relations Board., 127 lll. 2d 453.
480 (_1989) Chief .ludge is a party to a collective bargaining
agreement with AFSCME Local 3477_. lnternational, AFL CIO and
Council 31 that includes a grievance and arbitration clause
culminating in final and binding arbitration lt has obligations as an
indemnitor of certain conduct of its employees and officers under at
least 745 `lLCS 10/2-301, er seq. and 745 ILCS 10/9-101, er seq.
Defendant harmed Plaintiff in Cool< County, Illinois. iCOI_LECTlvE
BARGAINING AGREEMI`€N`I`) (20]7C`l115851] lAFSCMF. REBATI`:S)

9. Defendant AFSCME Local 3477, Council 31, lnternational at all
times relevant herein, was and is a labor organization representing
employees Within the meaning of the Labor l\/[anagement Relations
Act, 29 U.S.C. 142.

10. 14. At all times relevant, Defendant AFSCME LOCAL 3477,
COUNCIL 31 ("AFSCME“) is and has been a public-sector labor
organization within the meaning of the lllinois Public Labor
Relations Act, 5 lLCS 315/1, er seq., and the exclusive bargaining
representative of, inter ali`a, Cook County Employees in the job title
of Probation Officers.

ll. At all times relevant, Defendant AFSCME Council 31,
lnternational (_“AFSCME ") is and has been the umbrella
organization FOR various local labor organizations1 including
AFSCME Local 3477. On belief, it provides resources,

representational services, and grievance and arbitration
administration services on behalfofAFSCl\/[E Local 3477.

 

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 4 of 66 Page|D #:4

12. All the Defendants are sued in their official and individual
capacity

13. Defendant Lloyd Marshall (“l\/larsha|l") is a legal adult and is
the President of AFSCME Local 3477. He is a final policymaker
and decision maker for Defendant AFSCME. Defendant l\/larshall is
sued in his individual capacity and official capacity for all claims_,
and for defamation

14. Defendant Sharon Throw Koc (“‘Koc") is a legal adult and is a
final policymaker and decision maker for Defendant Chief Judge.
Defendant KOC is sued in her individual capacity and official
capacity for defamation When she provided a picture to the Cook
County Sheriff, Which resulted in the circulation of negative and
false information that caused damaged to the plaintiff

15. Defendant Avik Das ("DAS"_) is a legal adult and is a final
policymaker and decision maker for Defendant Chief Judge.
Defendant DAS is sued in his individual capacity and official
capcaity. in addition to all the other claims for sending misleading
information that affected a business relationship (COPA Email
from DAS)

16. Defendant Kate Gailbraith- Verrant (“VERRANT”) is a legal
adult and is a final policymaker and decision maker for Defendant
Chief Judge. Defendant VERRANT is sued in her individual
capacity, in addition to all the other claims for sending misleading
information that affected a business relationship (COPA Email
from VERRANT)

17. Defendant William Patterson (“PATTERSON”) is a legal adult
and is a final policymaker and decision maker for Defendant Chief
Judge. Defendant PATTERSON is sued in his individual capacity,
and official capacity in addition to all the other claims.

18. Defendant Jennifer Nunez (“Nunez"_) is a legal adult and is a
final policymaker and decision maker for Defendant Chief Judge.
Defendant NUNEZ is sued in his individual capacity, and official
capacity in addition to all the other claims.

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 5 of 66 Page|D #:5

19. Defendant Karlo Flowers (“FLOWERS") is a legal adult and is a
final policymaker and decision maker for Defendant ClT\" OF
CHICAGO. Defendant FLOWERS is sued in his individual
capacity, and official capacity in addition to all the other claims.

FACTS REL_/_\TING TO ALL CQlJ`_NTS

 

17 SMlTH was hired with the Chief Judge as a Probation Officer l
in 2003. Smith was hired by the Cin of Chicago in 2018 as an
Investigator. Smith became involved in the Union in 2010 became
Vice President in 2012 and President in 2014

18 Smith became a steward, political action chairperson AFSCME
Local 3477.

19. Smith quickly realized that the Employer was not following the
collective bargaining agreement and quickly challenged policies that
were contradictory to the collective bargaining agreement (Letter)

20. Smith had a meeting with AFSCME C-ouncil 31 and the
lnternational in order to make them aware about the violations with
a face-to-face meeting in Springfield with Henry Bayer and Lee
Saunders. (Pi`crure and letter.sj)

21. Smith made complaints that AFSCME were not enforcing the
provisions within the collective bargaining agreement and that the
only person who could discipline probation officers was the
employer. (Arbi`rrari`on and the Orerii`c decision defining the
empiqver). (Fi`rsr Col/ecti.`ve Bargai')ir`ng Agreemem wider Judge
Comei'ji)rd) ln addition, Smith informed AFSCME that this was
having a negative impact specifically African Americans

22. Smith was portrayed as a racist in an election in Springfield with
information quickly being disseminated to the members by
AFSCME. (Jordanette Letter)

23. Smith continued to challenged AFSCME and the lnternational.
He placed a motion on the floor for a vote to hire an Attorney and
the membership approved.

24. Lloyd Marshall and others disseminated false information and

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 6 of 66 Page|D #:6

file 21 false charges with the Judicial Board of AFSC_ME that
resulted in an acquittal for all but one. (Charges)

25 ln May of 2018, Smith contributed information to a group of
protected class of people who disseminated information about other
Locals who have left AFSCME and information about the Chief
Judge and Cook County Juvenile Probation about furloughs days
under freedom of speech and association to raise awareness in
participation of concerted activities (Newsletter)

26. Smith provided information in a lawsuit filed by Theodis
Cliapman and Patrick Nelson about AFSCME (!.'201701.»'08125)

27. Smith sent a letter to AFSCME lnternational requesting to be
directly affiliated with the Internationa| in order to remove
AFSMCE Council 31 as the exclusive representative (AFSCl\/IE
response)

28. Smith received an email from Ms. Lena Bailey where Lloyd
Marshall disparaged Mr. Smith"s character (_email)

29. Smith sent a letter to Lloyd Marshall and Steve Kasperski
requesting Union representation for this violation of the collective
bargaining agreement

30 Steve Kasperski appears for the hearing and announces that he is
only present for observationl Smith asked if he had received his
letter and Steve Kasperski did not respond.

31. Smith began to complain about racial discrimination in 2012.

32 Smith sent letters, spoke with the Chief Judge at Cook County
Board meetings, file grievances, unfair labor practice charges and
sent entails about the racial discrimination

33. Smith began to gather information by submitting Request for
information, filing unfair labor practices charges when the
department refused to provide that information and other concerted
activities

34 Smith blew the Whistle on the department when they attempted

 

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 7 of 66 Page|D #:7

to frame Probation Officer Anthony for derelict of his duties when
Aaron Parks kidnapped and raped a Chicago State University
student while on electronic monitoring The department attempted to
mislead the public to believe that Aaron Parks were being monitored
twenty fours hours when this was not the truth.

35. The Departnient conducted an lnvestigation into Jordan’s
supervisor Brian l\/lodeski, who is white and dismissed discipline for
him. (Department dismissal letter)

36. William Pieroth_, who is a Deputy Chief Probation Officer_. made
comments memorialized by Josh Slavin about comments made by
William Pieroth that it was only one girl. (.losh Slavin letter)

37. Gregg Stanger, a Deputy Chief Probation Officer, wrote a memo
in 2000 about the respond time and advocated for violent juveniles
to be locked up immediately for a violation or not to be placed on
the program. He also referenced a case where a juvenile had a stolen
a car while on electronic monitoring (Gregg Stanger Memo)

38. Smith challenged the department on the issue of Last Chance
Agreements and noticed that only African Airiericans were receiving
these agreements AFSCME allowed the Chief Judge to create an
additional contract only for African American Probation Officers
that allowed them to circumvent the collective bargaining
agreement, but never challenged that the last chance agreement had
a disparate impact on African American Probation Oflicers (IN THE
APPELLA TE COURT OF ILLINO[S FIRST JUDICIAL D[STRICT
No. 16 CH 1089())

39. Smith later provided information and appeared as a witness in
the case of Kaletha Seay where the former president Mike Willis
admitted that it was unusual for white probation officers to be
discipline (_Kalerha Seay lllinois Departmeiit of Humri)'i Ri`ghi’s
response)

40. Smith later provided information to a group of protected class
of people who file a Class Action lawsuit by Anthony Jordan,
l<.enneth Greenlaw, Theodis Chapman and Patrick Nelson

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 8 of 66 Page|D #:8

regarding the different terms and conditions imposed on African
Americans Probation Officers. (2015¢:'\.-'05907)

41. Smith later learned during deposition that a white person (not
probation officer) was provided a last chance agreement All of
the African American Probatiori Officers were terminated for the
least minor infraction where this white support staff was given
multiple chances by two different directors (Mi'chr.ie[ Ro/imi and
Avi`k Das_) despite the seriousness of the offenses. ( Lasr chance
agreement Joe Wost`nak)

42. Smith requested a four-day work week schedule iii order to
prepare to return to school and study for the LSAT.

43. The contract states “Requests by employees for flextime
schedule shall be granted where practical to do. The scheduling of
flex time shall be by mutual arrangement between the employee
and his/her supervisor”.

44. Smith’s supervisor approved the flextime schedule, but the
department denied it. Smith learned there were white probation
officers who had part time schedules and a white probation officer
who was granted a four-day work week schedule.

45. A grievance was filed and the ChiefJudge denied it. A lawsuit
was filed for retaliation and discrimination by the Plaintiff.

46. The Plaintiff began looking for different employment
opportunities The department was aware because William
Patterson sent the Federal Government lnforniation and the
Chicago Fire Department responses (`William Patterson letters`)

47. Smith accepted a position with the Civilian Office of Police
Accountability because of the original positing had the hours that
were flexible

48 Smith later learned that this was an old positing and that the
investigators normally do not work on weekends and their normal
hours were 8:30 ~ 4:30 pm

49 Smith was instructed to speak with Annette l\/ioore the Chief of

 

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 9 of 66 Page|D #:9

Staff on February 16. 2018 in which he did and was told that the
supervisor would allow a flexible schedule because others were
attending law school.

50. Smith assisted with the formation of a coalition to address the
dismantling and reallocating of resources primarily employed by
African American Probation Off`icers and the death of Al"rican
American Juveniles.

51. A meeting was held whereby Avik Das_1 the Actirig Director,
used the word Nigger and derogatory language from a letter he
said was written that served no purpose of this meeting A request
for a copy of this letter was requested and Plaintiff condemned
him for failing to censor this sensitive language (Emai| from
.lason Smith to Avik Das and other)

52. Smith continued to look for classes despite this news and
applied to different schools to continue his education. Smith
enrolled into a Spanish Class and applied to Georgetown Summer
Session program and decided to focus on the LSAT.

53. Smith requested an educational leave from the department
with the anticipation of rescinding his acceptance from COPA
because of the hours. `

54. Avik Das continued to delay his response and gave Smith a
difficult time with securing his educational leave that the Plaintiff
contemplated resigning his position because he was tired of the
racial discrimination and retaliation

55. Smith sent an entail to the Chief Judge about this issue.l but
never received a response

56. The educational leave was granted, but the plaintiff still
contemplated the decision to resign.

57. On the evening of February 15, 2018, Smith spoke with his
supervisor and told him his thoughts and Supervisor Blair said he
shouldjust resign.

58. Plaintiff told his supervisor he would be submitting his

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 10 of 66 Page|D #:10

resignation letter to the department along with his credentialsl The
Plaintiff submitted these things multiple times and finally
delivered them to the Department by leaving them in the office of
the Supervisor.

59. Supervisor Blair was aware ofthe plaintiffs new employment
and this was memorialized in an electronic communication

60. Plaintiff received an electronic communication from his
former supervisor stating ‘“Stay Strong and watch your back"

61. Plaintiff received additional information that the department
was searching for Plaintiff"`s new employment

62. Smith appeared in the Office of the Human Resource Director
on l\/lay 17, 2018 and instructed the support staff to have l\/lr.
Patterson to contact him in Patrick Nelson’s office in order to
speak with him while `Mr. Patterson wasn‘t present. l-Ie appeared
in the office of Patrick l\lelson and left without speaking with the
Plaintiff.

63. The plaintiff attempted to locate Mr, Patterson, but was
unsuccessful.

64. William Patterson told the white officer being disciplined that "if
the union wasn‘t complaining about discrimination, you wouldn't be
here." (Ed Walsh affidavit')

65. Smith appeared iri the Office of.luvenile Probation on l\/lay 22
or 23rd to gather the last of his belongings after Blair notified him
that they were being relocated and finally delivered all items
belonging to the department along with another copy of his
resignation letter.

66. On l\/lay 26, 2018, .lennifer Nunez contacted COPA to inquire
about my employment status by email after the 23rcl when a
newsletter was circulated about others leaving AFSCME and
raising awareness of the employer’s deceptive practices

67. Subsequently1 the Office of the Chief Judge Kate \/errant
inquired about the plaintiffs employment status, which is un'usual_,

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 11 of 66 Page|D #:11

and deviation from the norm for the Office ofthe ChiefJudge.

68. Karlo Flowers provided the Office of the Chief Judge Kate
Verrant information about the plaintiff, which they were not sure.
was the same person by email.

69. Cook County Juvenile Probation sent the plaintiff a negative
letter on .lune 14. 2018 to his new place of employment

70. Smith received a copy of a letter with his picture and
information written about his status to the Cook County Sheriff
from Sharon Throw - Koc that was not true and damaged the
plaintiffs reputation. Koc included her cellphone number.

71. A police report was filed whereby it stated that the plaintiff
refused to return his credentials when in fact nobody ever
contacted the plaintiff to inquire about these items_. which
furthered damaged the plaintiffs reputation as it was posted
online.

72. Subsequently_. on .lune 22, 2018, the City of Cliicago_ severed
their relationship with the Plaintiff citing no reason in the letter.

73. The plaintiff sent a letter to AFSCME requesting assistance in
this matter and the confusion surrounding this issue. The plaintiff
never received a response.

74. The plaintiff filed on his own grievance over this issue
according to the collective bargaining agreement to Avik Das. The
plaintiff never received responsel

75. The plaintiff filed an additional grievance and sent it to the
Chief.ludge. The ChiefJudge’s designee responded by stating that
Avik Das has waived his right to schedule this grievance

76. A grievance hearing was held and despite the language in the
collective bargaining agreement it was sustained The plaintiff was
never provided due process whereby the collective bargaining
agreement states “Section 4. Pre-Disciplinary l\/leeting: A. Purpose:
Prior to the imposition of suspension or discharge the Department
l-lead/Designee shall meet with the employee to discuss the

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 12 of 66 Page|D #:12

circumstances giving rise to the contemplated discipline The
Employer, after presenting all known evidence and reasons for
disciplinary action, will afford the employee an opportunity to rebut
any evidence or charges against him/her. As Human Re-source
Director cited misconduct on his exit paperwork (William
Patterson’s exit paperwork)

77. The Contract also has different language in another section of
the contract ‘“Section 4. Termination of Seniority: An employee’s
seniority and employment relationship with the Employer shall

A. terminate upon the occurrence of one of the following:
B. following:

4. Resignation or retirement;

5. Discharge forjust cause

Which is an implied or forced resignation, but the department cited
misconduct for participating in gainful employment

78. There are no objective able standards that defines gainful
employnient, nor is this misconduct for locating new employment
while on authorized leave of leave, but the department sent
information to the City of Chicago with implication of adverse
employment action.

79. The City of Chicago then stated to the EEOC that l had
secondary employment when in fact the language is clear that
secondary employment is Il/B employment

80. The Plaintiff sent an email to AFSCME Council 31 requesting
that this matter be sent to arbitration. The Union never responded

81. This is not the first time the department either cited that they
misplaced or poor record keeping During the year of 2017, the
Chief Judge tried to cite poor recording keeping for an illegal
document in the Plaintiff file

82. The department cited to Theodis Chapman and Patrick Nelson

 

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 13 of 66 Page|D #:13

that they lost their training hours when they attempted to give them
a poor performance evaluation.

83. Jonathan Willis was unaware a document was being placed in
his personnel file when Mark Wemer attempted to have l\/lr. Willis
complete a drug test despite there is no drug testing in the
department (Jonathan Willis letter and Mark l\/lorrissey letter)

84. The hearing conducted in this case was bias and heavily titled in
the employer’s direction as his designee conducted the hearing lt is
fair to say that the plaintiff did not believe the employer would favor
the plaintiff in this hearing The response andjustification is ripe for
corruption and failed to insert all factual information lvlatter offact,
the employer’s designee has contradictory information in the
response

85. The plaintiff also received a copy of his personnel record and
discovered other information that did not belong or misplaced in his
personnel file.

86. Section 9. lmpai‘tial Arbitration:

lfthe Union is not satisfied with the Step Four answer, it may within
thirty (30) days after receipt of the Step Four answer submit in
writing to the Chief Judge notice that the grievance is to enter
impartial arbitration. ln addition, the only person who can discipline
Probation Officers according to the Collective Bargaining
Agreement is the Employer. The contract is clear and states “The
Arbitrator, in his/her opinion, shall not amend, modify, nullify,
ignore or add to the provisions of this Agreement. The issue or
issues to be decided will be limited to those presented to the
Arbitrator in writing by the Chief Judge and the Union. His/her
decision must be based solely upon his/her interpretation of the
meaning or application of the express relevant language of the
Agreement. The decision ofthe Arbitrator made in compliance with
the foregoing shall be final, shall be in writing, shall include the
reasons for each finding and conclusion, and shall be rendered
within thirty (30) days following the date of the last hearing
conducted by the Arbitrator unless an extension of such period is

 

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 14 of 66 Page|D #:14

agreed to by the Chief Judge and the Union.

87. 'l`he Chief Judge’s designee has cited that the Chief Judge is
busy and delegate this authority, but according to an arbitration
decision Orenic decision, lawsuit file by the Chief Judge and the
language in the contract The Chief is the employer and is the only
person who can discipline probation officers

88. The Plaintiff believes the Union was satisfied with the
Employer’s response since they failed to submit it to arbitration or
respond to the Plaintiff

89. The Employer departed from the employer's typical policies and
procedures is one of the typical ways of showing pretext when they
failed to follow the collective bargaining agreement prior to this
adverse action that could have alleviated or avoided this complaint

90. One of the typical avenues explored by the Employer is to
conduct a hearing, in the case of Christiana Guarner, who had been
suspended and later terminated1 was allowed to resign despite
overwhelming evidence of failure to perform her duties. (Letter)

91. The Plaintiff suffered unwavering damage because of the
interference of his new employment and nonfactual information
when his only infraction was advocating for fairness, improving his
education and securing new employment to get away from the
discrimination

92. The Union departed from the Union’s typical policies and
procedures is one of the typical ways of showing pretext when they
fail to response or represent the plaintiff

93. Smith has inquired of Defendant AFSCME about submitting this
issue to arbitration. AFSCME has a history of stalling and not
responding to African Probation Officers about the status or
providing a reason as to why the case does not have merit

94. Further_, Defendants Chief Judge and Avik Das committed an
adverse employment action on Smith in retaliation for his refusal to
engage in unethical and/or unlawful behavior in conducting his

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 15 of 66 Page|D #:15

duties as employee and allowing them to continue to circumvent the
contract and violate the rights of other employees, and that this
adverse employment action was entirely pre-textual.

95. Defendants Avik Das, Jennifer l\lunez, William Patterson,
Sydney Roberts, Lloyd l_\/larshall. Steve Kasperski and Karol
Flowers, conspired with Chief Judge to trump up a reason to cause a
negative impact against Smith and provide a pre-textual basis for his
separation

96. At all times, acting under color oflaw, Defendants Chief.ludgc,
Avik Das, .lennifer l\lunez, William Patterson, Sydney Roberts,
Karol Flowers, Verrant, conspired, and personally and directly_,
deprived Smith of his rights to engage in protected constitutional
activity, including by refusing to engage in unethical/unlawful
behavior, and for utilizing his contractual rights under a union
contract

97. The Plaintiff believes that because ofhis strong advocacy of fair
and equal treatment under the United States Constitution, fair
representation his concerted activities in May 2018 and throughout
his tenure with the Union and under the Civil Rights Act is the
direct result of the Chief Judge, AFSCME_. Cook County Juvenile
Probation and the City of Chicago refuse to afford the Plaintiff his
rights under the Constitution, the provisions of the collective
bargaining agreement and other rights afforded to others when there
was a breach of the collective bargaining agreement

98. This is not the first time Avik Das used a third party to cause a
negative impact on the Plaintiff. (,Email)

Smith has exhausted his administrative remedies under the
collective bargaining agreement and the law

cogi\i_r_*i:__iiz U._s._c. s 1983 DEPRivATioN oF FiRs_r
AMENDMENT PRoTECTai) RiGiiT To FREEDOM_Q_F
sPaEcii (Piainiifr v. Aii individual oef_e_iid_a_i_i_is)

 

 

 

47. Plaintiff incorporates by reference and restates herein by express
reference all other paragraphs of this complaint and facts.

 

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 16 of 66 Page|D #:16

48. Smith refused to allow Officer .lordan to be used as a scapegoat
when Aaron Park committed this heinous act The Chief Judge and
the department were aware of their policies and that this unit did
operate twenty-four hours a day.

49. Smith’s refusal to allow misinformation to be disseminated to
the public was on a matter of grave public concern, to i-w`r, speech
about the results of official probation duties into the operation and
policies of the department was of general interest legitimate news
interest and of value and concern to the public at the time of
Smith’s refusal and the present

50. Smith was not required - in fact, he was prohibited - by law, to
provide fair representation to All Probation Officers especially
Anthony Jordan when the department was aware that this unit did
not operate twenty four hours and that Officer Jordan was not
working on this day. Such activity in no way was a part of Smith’s
employment duties.

51. Because Smith’s report constituted official evidence, he had a
legal obligation to include truthful information and only truthful
information based on his investigation

52. Smith had a strong First Amendment protected interest in
refusing to allow the department to mislead the public in thinking
that this unit operated twenty-four hours.

53. Smith also had an obligation to inform the probation officers to
make a decision when information was provided about furlough
days and the ability to decertify from AFSCME for failing to
provide fair representation when information was circulated in 2018.

53. Defendants Chief Judge1 DAS, NUNEZ, PATTERSON,
MARSHALL_, KASPERKI, ROBERTS, FLOWERS, CRASE, and
VERRANT acting under color of law, adversely affect the plaintiff
on June 14 and June 22, 2018 in retaliation for his refusals to allow
them to retaliate, discriminate and violate the rights of probation
officers

54. Defendant Chief Judge, DAS, NUNEZ, PATTERSON,

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 17 of 66 Page|D #:17

MARSHALL, KASPERKI, ROBERTS, FLOWERS, CRASE. and
VERRANT by their actions under color of law, deprived Smith of
his First Amendnient protected right to free speech.

55. Defendant CHIEF JUDG`E/ ROBERTS/ AFSCME LYNCH
have refused and/or failed to intervene to prevent the effects of
unlawful retaliation and discrimination against Smith.

56. As a direct and proximate result of Defendants’ actions under
color of law, Smith suffered damages, including loss of pay_.
benefits, compensatory damages, special and consequential
damages, and emotional distress

WHEREFORE, Plaintiff requests that this Court enter judgment in
his favor and against Defendants, and order the following
affirmative and other relief: (`1) rescind the Plaintiff"s termination
with full back pay, benefits, pension service credits and
contributions, and other make whole relief with pre-judgment
interest; (2) pay damages to Plaintiff for actual, general, special,
compensatory damages, including emotional distress and
reputational damage in an amount to be proved at trial; (_3) pay the
costs of litigating this action and reasonable attomeys’ fees; (4) pay
punitive damages; (5) order Defendants to cease and desist from
retaliating against Plaintiff in contravention of his federal
constitutional rights; and, (6_`) order such other relief as this Court
deems just and proper.

COUNT 2: 42 U.S.C. § 1983 DEPRIVATION OF PROTECTED
PROPERTY INTEREST WITHOUT DUE P.ROCESS OF LAW
lN VlOLATION OF 'l`HE FOURTEENTH AMENDMENT OF
THE UNITED STATES CONSTITUTION (Plaintiff v. Al|
individual Defendants)

5 7. Plaintiff incorporates by reference and restates herein by express
reference all other paragraphs ofthis complaint and facts.

58. Plaintiff has an actual protected property interest under the
Fourteenth Amendment pursuant to his collective bargaining
agreement his “for cause" employment status. and by a clearly

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 18 of 66 Page|D #:18

implied promise ofcontinued employment if the defendants believe
Smith was still employed.

59. Plaintiff has an actual property interest under his collective
bargaining agreement because it provides that covered employees
may be terminated only for just cause

60. Plaintiff also has an actual protected property interest by mo
ILCS 110/13) (from Ch. 38, par. 204-5) The Chief Circuit Judge_. or
anotherjudge designated by the ChiefCircuit Judge to have general
administrative and supervisory authority over the director of the
court services department or the chief probation officer, may
authorize the director or chief probation officer to appoint all
subordinate court services department officers or probation ofticers,
who shall serve at the pleasure of the director or chief probation
ofticer. ln addition to the authority to discharge such subordinate
officers, the director or chief probation officer may impose lesser
disciplinary sanctions as the circumstances warrant in the judgment
of the director or chief probation officer. Any disciplinary action
taken by the director or chief probation officer shall be in
accordance with any State or federal laws that may be applicable
that covered employees may be terminated only forjust cause

61. Plaintiff also has an actual protected property interest by implied
promise of continued employment after he completed his
probationary period with the Chief Judge, and because he was
subject to a progressive disciplinary system.

62. lf the Defendants CHlEF JUDGE, DAS, NUNEZ,
PATTERSON, acting under color of law and in concert believed
the plaintiff was still employed that did not provide Plaintiff a
Londermi`!l or other pre- deprivation hearing before adversely
affecting his status with the Chief Judge, this denial resulted in the
City of Chicago to severed their relationship with the Plaintiff in
which this intentional act damaged and cost the plaintiff

63. Through their actions under the color of law, Defendants CHIEF
JUDGE, DAS, NUNEZ and PATTERSON deprived Plaintiff of a

protected property interest in continued compensation without any

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 19 of 66 Page|D #:19

due process whatsoever as required by the Fourteenth Amendment
ofthe United States Constitution.

64. Defendants CHIEF JUDGE, DAS, NUNEZ and PATTERSON
took the aforesaid actions in retaliation for Plaintiff exercising his
lawful rights.

65. Defendant ROBERTS/CHIEF JUDGE has failed and/or refused
to intervene to prevent the ongoing deprivation of Plaintiff`s
protected property interest

WHEREFORE,, Plaintiff requests that this Court enter judgment in
his favor and against Defendants, and order the following
affirmative and other relief: (l) rescind the Plaintiff"s termination
with full back pay, benefits, pension service credits and
contributions, and other make whole relief with pre-judgment
interest; (2) pay damages to Plaintiff for actual, general, special.
compensatory damages, including emotional distress and
reputational damage in an amount to be proved at trial; (3) pay the
costs of litigating this action and reasonable attorneys‘ fees; (4) pay
punitive damages_; (5) order Defendants to cease and desist from
retaliating against Plaintiff in contravention of his federal
constitutional rights_; and, (6) order such other relief as this Court
deemsjust and proper.

COUNT 3: 42 U.S.C. § 1983 DEPRIVATION OF FIRST
AMENDMENT PROTECTED RlGHT TO FREELY
ASSOCIATE`. (Plaintiff v. All individual Defendants)

68. Plaintiff incorporates by reference and restates herein by express
reference all other paragraphs of this complaint and facts.

69. Plaintiff, jointly and in concert with other probation officers.
sought to freely exercise his First Amendrnent right to associate
freely by filing a grievance over this negative action under the union
contract acting in concert with his fellow employees to process his
grievance through to arbitration by availing himself, through his
union, of his right to arbitrate this negative action under the
grievance procedure and under the collectively-bargained contract

 

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 20 of 66 Page|D #:20

providing forjust cause.

70. Defendants Chief Judge, DAS_. NUNEZ, PATTERSON,
MARSHALL, KASPERKI, acting under color of law and in
concert, deprived Plaintiff of his right to freely associate by utilizing
the collective-bargained grievance and arbitration procedure by
refusing to acknowledge the language in the contract_, impacting his
new employment with wrongful and misleading information, failing
to submit this issue to arbitration.

71. Defendants Chief Judge, DAS, NUNEZ, PATTERSON,
MARSHALL, KASPERKI, acting under color of law and in
concert, deprived Plaintiff of his First Amendment guaranteed right
to freely associate by providing misleading, and in correct
information Without legitimate explanation_, without cause or
justification, and in direct retaliation for Plaintiff exercising his
rights to grieve and arbitrate this adverse action under the collective
bargaining agreement_, for advocating against racial discrimination
and fair representationl

72. By their actions and conduct under color of law, Defendants
Chief Judge, DAS, NUNEZ, PATTERSON, MARSHALL,
KASPERKI, sent the message to employees under his span of
control within CHIEF JUDGE that any effort to challenge his
decisions would be met with retaliation such as impacting the
plaintiff new employment and depriving plaintiff of his rights under
the collective bargaining agreement, constitution, federal and state
laws.

73. By their actions and conduct under color of law, Defendants
Chief Jtldge, DAS_1 NUNEZ, PATTERSON, MARSHALL,
KASPERKI, deprived Plaintiff of rights, privil_eges, and immunities
guaranteed by the First Amendrnent of the United States
Constitution, including the right to freely associate such as by
utilizing the collectively-bargained for grievance and arbitration
procedure of Plaintiff’s union contract.

74. Defendant CHIEF JUDGE/ ROBERTS has failed and/or refused
to intervene to prevent the ongoing deprivation of Plaintifi"s

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 21 of 66 Page|D #:21

protected property interestl

75. Plaintiff`s utilization of the grievance and arbitration procedure
involved a matter of public concern because one of the bases for
Plaintiff’s challenge was that the Chief Judge/ Cook County
Juvenile Probation continue to engage in racial discrimination in
which Plaintiff was not even interviewed as part of the investigation
and he was just summarily separated from his employment

77. Plaintiff has suffered severe and ongoing damages as a result of
Defendants’ actions, including his separation from his new
employment and retaliatory deprivation of his rights guaranteed by
the contract and constitution which resulted, including but not
limited to lost wages, benefits, pension service credits and
contributions_. lost or to-be~lost insurance coverage, and anxiety and
emotional distress and humiliation.

WHEREFORE, Plaintiff requests that this Court enter judgment in
his favor and against Defendants, and order the following
affirmative and other relief: (l) rescind the Plaintiff’s separation
with full back pay_. benefits, pension service credits and
contributions, and other make whole relief with pre-judgment
interest; (2) pay damages to Plaintiff for actual. general, special,
compensatory damages, including emotional distress and
reputational damage in an amount to be proved at trial; (3) pay the
costs of litigating this action and reasonable attorneys’ fees; (4) pay
punitive damages; (5) order Defendants to cease and desist from
retaliating against Plaintiff in contravention of his federal
constitutional rights_; and_, (_6) order such other relief as this Court
deems just and proper.

COUNT 4: ILLINOIS STATE LAW WHISTLEBLOWER ACT
VIOLATION (Plaintiff v. All Defendants)

78. Plaintiff incorporates by reference and restates herein by express
reference all other paragraphs ofthis complaint

79. SMITH refused to participate in activity that would result in a
violation of a State or federal law, rule, or regulation, by refusing

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 22 of 66 Page|D #:22

Defendant CHIEF JUDGE, DAS, NUNEZ, PATTERSON, demand
that SMITH’S alter his findings to support a different outcome in an
investigation in the Aaron Parks matter.

80. SMITH has a protected right under state law to be free from
retaliation from engaging in protected refusals as outlined herein.

81. CHIEF JUDGE, DAS, NUNEZ, PATTERSON, engaged in the
following separate and distinct retaliatory adverse actions against
SMITI~I:

6. Providing misleading information to the City of Chicago that
resulted in separation from his employment;

7. Denial of his rights guaranteed under the collective bargaining
agreement, constitution;

8. Ordering an internal investigation into SMITH;
9. Ordering SMITH’s removal in 20l8;

82. Defendants CHIEF JUDGE, DAS, NUNEZ, PATTERSON,
ROBERTS, FLOWERS engaged in the aforesaid adverse actions
intending to retaliate against SMITH for his protected refusals

83. As a direct and proximate cause of LETT’s protected refusals,
Defendants CHIEF .IUDGE, DAS, NUNEZ_. VERRANT1
PATTERSON, ROBERTS, FLOWERS and CRASE have caused
SMITH actual damages including lost pay and benefits,
compensatory losses, emotional distress_, and reputational harm.

WHEREFORE, for the foregoing reasons, Plaintiff respectfully
requests that the Court enter judgment in his favor and against
Defendants, and order (l) back pay and back benefits with interest;
and, (3) compensation for damages in an amount to be determine at
trial as a result of the violation, including litigation costs, expert
witness fees, and reasonable attorneys’ fees.

COUNT 5: ILLINOIS STATE LAW ACTlON FOR
ENF()RCEMENT OF AN COLLECTIVE BARGAINING

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 23 of 66 Page|D #:23

AGREEEMENT (Plaintiff v. CHIEF JUDGE, AFSCME Local
347'7, and AFSCME Council 31)

85. Plaintiff incorporates by reference and restates herein by express
reference all other paragraphs of this complaint

86. Defendants CHIEF JUDGE, and AFSCME at all times relevant
were parties to a valid and enforceable collective bargaining
agreement covering all of CHIEF JUDGE employees in the job title
of, inter alia, PROBATlON OFFICERS.

87. CHIEF JUDGE under the lllinois Publie Labor Relations Act, 5
lLCS 3 I 5/1, er seq., assumed contractual obligations

88. Defendant AFSCME Local 3477 is a purely public-sector union
subject to the lllinois Public Labor Relations Act¢ 5 lLCS 315/l . et
sec].

89. Defendant AFSCME Council 31 provides contract
administration services for AFSMCE Local 3477, and failed to file
or present the plaintiff in his pursuit to enforce the provisions ofthe
collective bargaining agreement

90. The collective bargaining agreement between Defendants
CHIEF JUDGE and AFSCME Local 3477, COUNCIL 31,
INTERNATIONAL contains a grievance procedure culminating in
final and binding arbitration.

91. ln 2013, Defendants CI-IIEF JUDGE, and both AFSCl\/IE
Defendants failed to agree to submit this matter under the collective
bargaining agreement,

92. SMITI-l’s grievance alleged a meritorious violation of the
Collective Bargaining Agreement by the CHIEF JUDGE

96. lnstead, Defendants allowed the time period to lapse. which
resulted in the filing ofthis complaint

97. Defendants CHIEF JUDGE and AFSCME refused and failed to
comply with Collective Bargaining Agreernent.

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 24 of 66 Page|D #:24

98. Neither AFSCME Defendant has sought confirmation and/or
enforcement of the Collective Bargaining agreement despite
Plaintiff`s diligent inquiries and attempts to have them seek such
enforcement or legal action.

100. Plaintiff has wages and benefits as a result of Defendants
CHIEF JUDGE, AFSCME, and COPA refusal to treat him fairly.

lOl. Plaintiff is also suffering extreme embarrassment, humiliation_.
anguish, stigma, and stigma plus and a change in his legal

103. Defendant AFSCl\/IE has never challenged the CHIEF JUDGE
within the time limits allowed by law.

104. Plaintiff, an employee covered by a collective bargaining
agreement has a private right of action if A union acts unfair|y,
partially, and with discrimination when pursuing a worker's
grievance

105. Labor Relations Act was enacted, and is a member of the class
of persons for whom the grievance and arbitration clause in this case
was intended to benetit; the Plaintiff`s injury. non-enforcement and
non-compliance with an collective bargaining agreement, is one the
illinois Public Labor Relations Act, and the collective bargaining
agreement was designed to prevent; the plaintiff proceeding on his
own to enforce his own rights is consistent with the purposes ofthe
lllinois Public Labor Relations Act, and the collective bargaining
agreement; and,

106. Plaintiff has no means of enforcing his own arbitration hearing
unless he brings this action, given that AFSCME has not brought an
action to confirm and enforce the collective bargaining agreement
Defendant AFSCl\/[E Local 3477 and AFSCME Council 31
breached the duty of fair representation by intentionally failing
and/or refusing to seek enforcement of the collective bargaining
agreement and failing to give any explanation to SMITH for so
doing, including after S`l\/II`TH had notified the Union that the
Defendants CHIEF JUDGE was not complying with the provisions
of the collective bargaining agreement

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 25 of 66 Page|D #:25

l07. AFSCME’s breach ofits duty of fair representation necessitates
SMITH`s bringing this action on his own behalf, regardless of his
private right to confirm and enforce provisions within the collective
agreement overturning his own adverse action notwithstanding

108. Because of his private right to do so and because ofthe Union`s
breach of its duty of fair representation, Plaintiff is entitled to purse
this action to the end

WH`EREFORE, for the foregoing reasons, Plaintiff respectfully
requests that this Honorable Court enterjudgment against AFSCME
for failing to provide fair representation and by paying Plaintiff all
of the back pay and benefits to which he is entitled under the pre-
and post- judgment interest

COUNT 6: lNDEMNIFICATION OF DEFENDANTS
PURSUANT TO 745 ILCS 10/2- 301, er seq., AND 10/9-102

l09. Plaintiff alleges and incorporates by reference all other
paragraphs of this complaint above as iffully set forth in this Count.

llO. lllinois statute provides that a local public entity such as the
City of Chicago/ Chief Judge is obligated to assume financial
responsibility for the actions committed by its officials or
employees, such as the CITY/ Chief Judge and all of the individual
Defendants named herein, and to pay judgments against such
individuals See, e.g, 745 ILCS §§ 10/2-301, 2- 302. 9-102.

WHEREFORE, Plaintiff requests that this court enter a judgment in
favor of Plaintiff and against all Defendants_. and order that
Defendant CHIEF JUDGE/ CITY OF CHICAGO assume financial
responsibility for the actions and/or omissions committed by the
Defendants and make Plaintiff whole in all ways with pre- and post-
judgment interest

Denial of Equal Protection (United States Constitution)

IS. The employees working for the Chief Judge\ under the same
classification as members professional bargaining unit, are covered
by the Contract.

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 26 of 66 Page|D #:26

16. Many of the employees working for Defendant the Chief Judge
under the same classification as members in a professional
bargaining unit were subject to the grievance and disciplinary
procedures as set forth in the Contract and were not adversely
affected, while Plaintiff, Jason Smith was not afforded the same
procedures set forth in the Contract and was improperly removed

l7. Applying different procedures to employees when they have the
same classification and/or duties is unreasonable arbitrary, lacks a
rational basis_. and violates the Contract. lt therefore violates the
Equal Protection Clause of the Fourteenth Amendment to the United
States Constitution.

lS. Defendant the Chief Judge and his subordinates were acting
under the color of state law to violate the rights of the Plaintiff,
Jason Smith1 guaranteed under the united States Constitution, and
the Court may grant relief against those actions pursuant to 42
U.S.C. Section 1983.

WHEREFORE, Plaintiff prays that this Court grant the following
relief:

(a) render a declaratory judgment that Plaintiff’s removal violates
the Equal Protection Clause of the Fourteenth Amendment of the
United States Constitution;

1a (b) issue an order requiring Defendants to rescind the adverse
action;

ll. (c) enter an injunction prohibiting Defendants from further
action that violates the Equal Protection Clause;

(d_) enter ajudgment for requiring Defendants to pay back pay to the
employees who have lost wages due to their unconstitutional acts;

(e) order Defendants to pay Plaintiff the costs and reasonable
attorney fees of bringing this cause of action;

(f) order any further relief the Court deems just and proper.

COUNT 7

 

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 27 of 66 Page|D #:27

l9. The employees working for the Chief Judge a under the same
classification as members in the professional bargaining unit, are
covered by the Collective Bargaining Agreement.

20. Many of the employees working for Defendant the Chief.ludge
as well as other Chief Judge employee under the same or different
classification as members in the professional bargaining unit were
subject to the grievance and disciplinary procedures as set forth in
the Master Contract and were not removed, while Plaintiff, Jason
Smith was not afforded the same procedures set forth in the Contract
and was improperly removed specifically Christiana Grunauer, a
white probation officer who was allowed to resign despite egregious
accusations of falsification and Joe Wosinak, a white support staff
who was on a last chance agreement threatened to kill a black
woman, whereby Avik Das used his discretion not to enforce this
binding agreement because of his race and negotiated the
resignation of Christiana Gruaner. (See Attachments)

21. Applying different procedures to employees when they have the
same classification and/or duties is unreasonable arbitrary, lacks a
rational basis, and violates the Contract. lt therefore violates the
Equal Protection Clause of the lllinois Constitution contained in
Article l, Section 2.

22. Defendant the Chief Judge were acting under the color of state
law to violate the rights of the Plaintiff, Jason Smith1 guaranteed
under the lllinois Constitution, and the Court may grant relief
against those actions.

WHEREFO`RE, Plaintiff prays that this Court grant the following
relief:

(a) render a declaratory judgment that Plaintiff`s removal violates
the E.qual Protection Clause of Artic|c l, Section 2, of the illinois
Constitution;

l.(b) issue an order requiring Defendants to rescind the language_;

2.(c) enter an injunction prohibiting Defendants from further action
that violates the

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 28 of 66 Page|D #:28

Equal Protection Clause of the lllinois Constitution;

(d) enter a judgment for requiring Defendants to pay back pay to the
employees who have lost wages due to their unconstitutional acts;

(e`) order Defendants to pay Plaintiff the costs and reasonable
attorney fees of bringing this cause of action;

(f) order any further relief the C ourt deems just and proper.

(g) Appoint a monitor to oversee the Chief Judge and his personnel
decisions

(h) Allow all African American Probation Officers who lost their
job to return if desired.

COUNT 8

23. The 2008-2012 collective bargaining agreements are valid and
binding collective bargaining agreements between the Chief Judge
and AFSCME, of which Plaintiff is a member.

24. The ChiefJudge of Cook County breached the Contract when it
applied different procedures to Plainti ff as compared to other
employees with the same classification and/or duties.

25. That as a result of Defendants breach, Plaintiff was damaged,
WHEREFORE, Plaintiff prays that this Court grant the following
relief: (a) render a declaratory judgment that Defendant State of
lllinois has violated the Contract_;

. (b) that the court enjoin further breaches ofthe contract;

. (c) that the court order damages be paid to Plaintiff for the harm
caused by Defendants breach;

. (d) order any further relief the Court deems just and proper.
. Count 9 - Breach of Duty of Fair Representation

Plaintiff incorporates by reference and restates herein by express
reference all other paragraphs of this complaint

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 29 of 66 Page|D #:29

27. Defendants CHIEF JUDGE, and AFSCME at all times relevant
were parties to a valid and enforceable collective bargaining

agreement covering all of CHIEF JUDGE employees in thejob title
of, inter alia_. PROBATION OFFICERS.

28. By refusing, declining of failing, in a perfunctory and arbitrary
manner, to arbitrate Smith’s adverse employment action, AFSCME
breached their duty offair representation owed to SMITH.

29. AFSCME failure to properly and fairly represent SMITH despite
the obvious violations of the provision in the language and Smith’s
removal was willful, discriminatory. knowing disregard of Smith’s
right to fair representation

COMMON PRAYER F()R RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court enter
judgment in his favors and against Defendants, for:

12. Compensatory damages;
13. Punitive damages;

14. Reasonable attorneys’ fees and litigation costs and expenses;

Ul

Appropriate equitable relief; and
16. Such other relief as this Court deems just and proper.
l 7. Appoint a monitor

18. Establish an outside Agency to investigate complaints of
Probation Officers to afford them due process and an unbiased
system

19. PLAINTIFF DEMANDS A TRIAL BY JURY Respectfully
submitted,

 

Case: 1:18-cv-08075 Document #:- Filed: 12/07/18 Pag 30 f66 Bag_p|D #:30
rig _ ` 2_ r1 f 2..

JASON SMITH
3515 W. CERMAK
CHICAGO, IL 60623
312-965-9052

 

Case: 1:18-cv-08075 Document #: 1 Filed: 12/07/18 Page 31 of 66 Page|D #:31

IN THE cIRcUrr coURT oF cool< cooN'rY ~, -, _ .
coUN'rY DEPABTM:ENT, cHANCERY nmsroft/',lg/ _' #i'.~ _ 3 _.»‘_:-:_,.,`
-. a -=~

. r-‘}j`t)- 00 9
"‘;.\ il'/""'¢'?£"'Y., /95?;7:’:»
609 44,‘ :,"~_ '-: .Jr. . '- q ;§:`.

=c;. ¢.,_`,.~_.J_'.~ - ;-_ .
R ’¢aij:"i»:§°q§' -- »“
up '

J:::‘.'._v

'I`MO'I`HY C. EVANS, as ChiefJudge
of the Circuit Court of Cook County,

Plaintiff,
v.

COUNTY OF COOK, a body politic and
corporate, TONI PRECKWINKLE,
President of the Cook County Board of
Connnissioners, and MAR}A PAPPAS,
'I`reasurer of Coolc County,

aot?cH15351

anENo
TIHE ogzg§oun 04

)
)
)
)
)
)
) Case No.
)
)
)
)
J
)
)

Defendants

VERIFIED COMPLAINT FOR ENFORCEMENT OF THE CHIEF J'UDGE’S
MINISTRATIVE ORDER AND FOR I`NJUNCTIVE RELIEF

AD

Plaintitf, Tirnothy C. Evans, as Chief Judge of the Circuit Court of Cook County, (the
"Chief Judge," “Circuit Court," or “Court”), by and through his attorney. Lisa Madigan,' the
lllinois Attomey General, and, pursuant to lllinois Suprcrne Court.Rule 21(d), hereby petitions
the Court for entry of an order compelling the Defendants to comply with the Chief Judgc’s
General Adrninistrative Order No. 2017-09 (hereinatter referred to as “Adminisn'ative Ordcr”).
Under Rulc 21(d), Plaintiff seeks an injunction against Defendants, compelling them to take
whatever action is necessary to comply with the Administrative Order, including the provision of
sufficient financial support to ensure the proper operation of the court system, as detailed in said
ordcr, along with enjoining Defendants from taking any action in processing the termination

scparation, or layoff of any employee of the Circu.it Court without approval from the Chief

Judgc, or his designce. In support thereof, the Plaintiff states the foilowing:

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 32 of 66 Page|D #:32

.]'URISD!CTION AND VEE [_l§

The courts have the authority to compel the expenditure of resources necessary to allow
the judicial branch to perform its constitutional responsibilities Jorgensen v. Biagojevich,
211 Ill. Zd, 286, 312 (2004); People ex rsi. Bier v. Scholz, 7711|. 2d 12, 19-20 (19?9).
Moreover, a County has no authority to unilaterally select specific non-judicial
employees of a court for termination of employment or reduction in force; simply put, the
Chief Judge, not the County, is the employer ot` non-judicial employees of a court. See
Orenic: v. Ill. State Labor Relations Bd., 127 ].`ll. 2d 453, 480 (1989).
Pursuant to Supreme Court Rule 21(d}, the circuit court has jurisdiction to compel a
person or agency to comply with an administrative order of the chief circuit judge lll.
Sup. Ct. Rule 21(d).
The- circuit court also has the authority to grant a temporary restraining order and a
preliminary cr permanent injunction siler proper notice has been provided to all part:i es.
See 735 ILCS Slll-IOI, ll-lU?..
Venue in Cook County is proper pursuant to 735 ILCS 5/2»101 because the Chief Judge’s
administrative order was entered in Cook County, Illinois. and the Defendants from
whom the Chief Judge seeks compliance are located and conduct their official duties in__
Cook County, lllinois.-

.I_’_AKI`_I.E§
Plaintiff, Tirnothy C. Evans, is the Chief Judge of the Circuit Court of Cook County,

who, in his capacity as chief circuit judge, entered Adniinistrative Order No. 201?-09,

dated Novernber 3 0, 201 ?. (Exhibit l).

 

 

 

Case:1:18-c\/- 08075 Doootttle\qp#ill BHGdOQR/O¢MJ$TP&Q€ 33 of 66 Page|D #: 33
lovettth JUSTICE AND CHILD PnoTsCTIoN DEPARTMENT

1100 S. HAMILroN Avnnua
2’“’ Fr.oon
CHIcsoo, It.t.ntnts 60612

'I`nvto'rnv C. anns
Clrrsr moon '

Mrcassl. J,RoHsN
Drsscrca
Paos.\'rton mo Cooar Ssnvtcas

 

TO: DCPO Mark Morrissey

Frorn: PO Jonathan Willis

Date: January 7, 2010

RE: Meeting on Decemher 17,_ 2009 t

l ariz ua~lting this letter to‘address a meeting that took place on Dec 17, 2009. Let me first say that I
was in shock at the nature of the meeting I arn still in shock to this day that the meeting even took
place It was embarrassing and humiliating as a professional to be subjected to this discriminating
behavior on your part. l have to ask how many- other employees have been subjected to this type of
interrogation The witch-hunt that was conducted by management makes me feel very uncomfortable
that l am not welcomed as a professional tn this department We work in a judicial system that allows

for due process to everyone that comes through our doors, yet the very same employees who work' 1n
the system are not afforded those same rights? What rs most damaging is that the entire basis for this

queshonhtg was based on some alleged “credible source” that was neverprod'uced.

During the interrogation l answered all the questions asked of me. Appar'ently my responses did not
suffice because I was still earned about this serious allegation against me and the fact that I would be
disciplined if I were suspected of drug use in the ft.rture. The presumption that I as an Ah'ican
Arnerican man am guilty,- and you a male Caucasian are innocent is hightcning to me when you
cEered to take a urine test with me? l felt very uncomfortable with that request Finally, I was warned
that a more serious investigation would arise as a result of any future inquiries made by whom? Mone

credible sources?
When the meeting concluded l was informed thatno disciplinary action would be taken as a result of
the meeting Basically, management placed'in my personnel file a letter memorializing the meeting

indicating that l lied dining the interview. To this date I have not received a copy of the letter l have
only seen the copies that were given to the union. 'I`his only further makes me believe thatI am being

discriminated against by management

l take my profession and my role as a Probation Officer in this depattment very serious and l would
not do anything to jeopardize my integrity, character, or employment with our department

In closing I want the memo memorializing the meeting on December 17, 2009 removed from my
personnel tile

ida/z

robation Officer, Jonathan Willis

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 34 of 66 Page|D #:34

AFFIDAV]'I`

The State ofIIlinois

County of Cook

I, Edward Walsh , ofRoIling Medows, Illinois, MAKE OATH AND 'SAY T'HAT:

1. 1, seward walsh, rumois, am a member ofAFscMn rossi 34?7 seek county revenue
Frobation O'iiicers. During a grievance hearing held attire ChiefJudge Office. William Patterson,
of Cook County Juvenile Probaticn, Human Resource Director made the statement that if the
Union was not complaining about discrimination that you Would not be here. President Jason
smith ofAFscMa roach 3477 stated w the overrung assignee rea it should be just cause nor
just because of someone color that they are being disciplined

_SUBSCRIBED AND SWORN TO
BEFORE ME, on the
13th day oflanuary, 2016

\i{_,,& 642 ' s "U/\..__.
NoTAaYPUBUc V ' . .
My Cornmission expires: 3 " 6 " 3¢/£.?

 
 
 

_1

OFFtClAL»SEAL
PETEH N. RYAN

Notary Publlo - State of lllinois
My Ocmmlssicn Expiree .3/06!2019 ‘

  
 

  
 
 

 

 

@2002-2018 LBWDBpOl.Dcm'”*

seward walsh/

.)
)

)

) - _
)MA//.A
)_ _ . _
)_

)

Page l ofl

.,_.._-._._ ,

.¢ »_

~ intake screening position. Accordlng to m

july 8, 2015

oear~. nrs'cn‘lt_l.ocnl. am

tion_Ol'floe_r with 'Coolt County juvenile Probation and court

rtrnent for over 25 + year_s. in that time l_have willingly contributed`my experience in

. various units within the department l have also received many E)t_eeed_s _Standards_on my various

Periormance Appraisais throughout the years. l come to work-every day lust ss l have for the last

impower the minors, heir iamilles_and the

communities. l am proud and thanlciul to be employed asl a Probatlon Officer and a loyal longstanding

member of the union.

l am approaching idyears of service and i have waited years to get the o
cy for intake screening became availabiei was very excite .'

earned the opportunity alter years of loyal service to the department

this final move of my career as being a proud momentfor 'my involvement wiihthe minors and their

families.

le moment of happiness was short lived as i discovered that another Probati
seniority who ls a white female was given the position over me by management

on Officer Wlth less

that l had to mt tt grievance report tot the position l worked hara te

l lind lt to be sad and alarming
qualify for and bid into. l view the entire department and the union as fatallyl l should not be put in this
position; whereby, l am.bein_g discriminated against by being denied tile opportunity to work in tile

` v collective bargalning agreement and from my years oi

service, i have earned my seniority rights to be there.

Piease look carefully at my job history at iuveniie Court and _rny record, both will speak for itseif. i do not
want to talk negatively about-anyone as to what they have and have not'done. i want management to
look at my work as a probation ofiicer, my qualifications, and my collective bargaining right to assume

the intake screening position.

r which l have been a longstanding and loyal member to protect my
rel rights to not be discriminated against in -the_wori<place

of service is secondary to another individual because they

i arn requesting the union to
contractual union rlghts, my state and iede
and not be treated like my color and my years

happen to be white.

Buf

rd torrington

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 36 of 66 Page|D #:36

RE: chuest for lnformation - Outlook Page 1 of 2

 

 

di Otjtlgok_ [rype herc_tcsearth |[Enorenanht»t vi[@ - macy l U l -optttms | 9 ! sign out

 

 

 

 

 

 

iran £»éinep_iy Q reply nu Qrotwate | L§l };'| close
RE: Request for Information
Rose M Goiden (OCJ)_

sentt Thotsday, Man:h 27, 2014 11:49 nn
ll .To: Jason smith (or:l)

 

 

 

 

 

ma-

_t

 

 

 

 

§ :;;'F‘::;;]“_'_“ lm) cc= wunsstgmat@notmail.com; mcneal cohen (oc.n; charles n voting (oc.J}t miriam Patterson rocJ)

B invest (2234) Jason, ` '

§ aunt small _ - _

m gent m In response to your request for lnformatlcn relative to temporary suspensions, I have previously
provided information from my database regarding discipline bo the union. I do not keep

"""""""""""""""""" lnformatlon specific to temporary suspensions in that database (the database ls updated to reflect
c"°k l° ‘"e“' all f°'de's n the final outcome). Each time temporary suspension is invoked, that information has been

~ ~ ~ ~~ - - - provided to the unlon, and a union representative has been presentl

W cabinet

ahech ltegarding your request for relevant information pertaining to the allegations set forth for the

§§ clutter {179) temporary suspension, a suspension letter was issued and copies were provided_to the unlon. As
ls oustomary, details regarding the allegations will be presented in die pre-disciplinary notice once

m Local Fal|ures n the lnvesi:lgat|on ls_comp]ete-

. .,- .._. _.__......,...- .-. __ ....,. .,.i
M Menage Folr.iers... Rose
Rose Marle Golden
Dlrec'oor of l-iumari Resources

_ Coolt County .luven|ie Probatlon Department
2245 Wesl: Ogden Avenue Bth Floor

Chicago, lllinois 60612
. l u l. ov

From: Jason Smith (OCJ) t
Sent:t Thursday, March 20, 2014 5:19 PM
To: Rose M Goiden (OCJ)

Cc: wllilss|gmal@hotmall.oom

Suhject:: Request for Information

Good Ev'ening Rose,

Al:tached to this emall is a request for lniormatlon. The union ls expecting this information by
`March 28, 2014 _ -

Thanks

, Jason Smith _
Vice President/ AFSCME Loca| 3477

 

4‘$’

 

. -_ . m ,. e.._mt.t units n:a=onc n c ar‘ol(+£ni(i$n”i‘aniit$$dFYDiFB... 9/27/2015.

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 37 of 66 Page|D #:37

Pagelof2

 

 

 

 

 

 

 

 

Re: AFSCME, Council 31 and Chief.ludge, Case No. S-CA-]4-043 - Outlook
ai OUtl_OC}l( llypeheremsearch_|[snnre Maiihox v]@ P\’WHCY l M l OP“°"S i o i 5*‘3" m
§§ mci Qsepiy Qizepiyeii airman l @l _>.<"f| cioae 4 v H]

 

 

 

deleted stems (1113
B ones [1751

B Inbex`(zzss)

H

Junk Emall

l

dick in hew air raiders 8

- E»I cabinet
Checklist
§§ ciutter {179)
Uf Locai Fa||ures

_Manage Fo|ders...

@ sent items

 

Re: AFSCl'rlE..r Council 31 and Chief Judge, Case No. S-CA-14-043
Michaei Wliiis [wiliissigma 1@hotmai|.oom]

Sent: Friday, February 14, 2014 9:00 AM
To= Jason Smith (OC.})

cc:` Mi.orerio@afscmesl.oig

What case is this ...?.
iiiciiaei urine

. On Feb 14_. 2014, at 9:03 Ai\i, "Jasi:in Smith (OCJ)" <Mii_mgmqggim;gg> wrote:

 

From: Ta'rver, Eiaine L. [Elai`pe.TaggeL@lllrggis.gov1

Sent: Thursday, February 13, 2014 1:31 PM
To: JAMES C PULLDS (States Aliorney); Jason Smith (OCJ) _

Cc: Provines, Mlcl'iael
Subject: AFSCME, Couni:il 31 and Chief Judpe, Case No. S-CA-14~043

Dear Perties,

After reviewing the file in this matter, I encourage the parties to pursue mediation
and resolve this dispute without a hearing Michesl Provinos is the Board‘s
mediator and he specializes in these types ofcsses. Medietion is without cost to the
psnies. Mr. Provinss has also been copied on this email.

If the parties do not agree to mediate, one day of hearing would be neoessary in
resolving this dispute As of now, this case is set for hearing April 23, 2014 in the
Chicago office If the parties are not available for hearing on this day, the parties
must provide the undersigned with three sltematively agreed upon dates for

hearing
Thanlc you,

`Eleine L. Terver q
Administrative Lew lodge

lllinois Labor Relations Board
160 N. LeSalle Street', Suite S-4i]0
Chicago, IL 6060]

(312) 793-6412 (direot Iine)

(312) 793-6400 (main ofl`ioe)
(312) 793-6989 (rax)

Elaine.Terver@illinois.gov

are

 

 

nttps://outlook.ofiioefi 65 .comi'owa/?ee=ltem&t=iPM.Note&id=RgAAAACE)KtGpKI 65Tai1865dF YDjFB. .. 9/2’?/20 l 6

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 38 of 66 Page|D #:38

this matter is over ...... FYI - Outlook

al O-ut|ook

Pege 1 of 3

 

[Type heretosearch_i| Entire i»iallbox \d- P"‘"BCY il m : .Dpu°“‘¢‘ ii o i S'gn out

 

_ Maii

loeH

Ciose

 

 

 

@Repiy §Forward l L§ _)< l

 

 

 

 

§ nepiy eli

 

 

§§5`5 calendar

 

 

 

.`-; ] contacts

llmln ll

 

Deleted Items (111)
Drafts [176]

§ :nhax (2236)
Junl-r Ernal|

circkto'view air raiders l
mi Cabinet
iH Chee<iisr
§§ Clutter (179)
[B Local Faili.ires

Mariage Folders.._.

.l

this matter is over......FYI
Mlchael Wi|iis (OCJ)

Sent: `l'hursday, Mardi 21, 2013 9:38 AM

To: Aei_'on Carnpbeii (OCJ); Garoi Braz (OCJ}; Jason Smith (OCJ)J
(OCJ); Klsha Rober'm (OCJ); Mariso| Vergara (OCJ); Martln Gieason (OCJ);
Rlvei'a (OCJ); Russe|l _Akis {OCI); Steven Kasperskl {OCJ)

Jordanetlie Mai.thews (OCi); Jose Bravo
M|chae| Wl|iis (OC]); Nelson

 

 

 

From: Michaei Wiii|s (OCJ)
- sent: Thursday, March 21, 2013 10:31 AM
l To: Jason Smith`(OCJ)
" Subject: RE: Leve| Four Hearing

l Jason
ok, I have read your response.....l had a meeting with Franclsco. I hope this matter is

now over..A|so l spoke with Katle she said she was satisfied with your explanation of what
happen at the grievance he_aring... .....

From: Jason Smith (OCJ) _

Sent: Ti'iursday, March 21, 2013 9:47 AM

To: Francisco Arenas (OCJ); Michae| Willis (OCJ)
Cc: Ketle McGoldrlck (DCJ)

Subject: RE: Levei Four i-iearing

Francisco,

I am not sure why Mlchael Rohan was CC on the previous emal|. Ag`ain{

involving management in the business of the union ls undermining this union as

Mlchaei Rohan said in the meeting he would spread these lies among our members l

am neither afraid or timld to challenge Michael Roi'iari or anyone from his management team
when lt comes to protecting our members. Assisiing_ management ln any way to divide this
union is counterproductive especially being a union member. As l wrote in the previous emai|,
you have no personal knowledge about the facts surrounding the case end your behavior is
very disturbing. Seldom do I engage iri protecting my character especially to another member
of this union. The enemy is not our union members and I do not engage in union politics
Orice again until you begin to participate in building our Local,. I will no longer response

to inquires from you regarding die internal affairs of this Locai. If you have any questions
please fomard them to our Union President.

 

t .
`i P.S. You can forward this emai| to M|chaei Rohan as well.
l

l Jason Smith

| vice Presidenr/ rossi 3477
i
5` From: Franclsoo Arenas (OCJ)

Serit: Thursday, March 21, 2013 9:21 AM

To: Jason Smith {OCJ); Michae| Wll|ls (OCJ)

Cc: Kat|e McGo|drick (OCJ); Mlchee| Rohan (OC])
Subject: RE: Leve| Four Heaiirig

Jason,

 

. .-~M,., am r m nri- rwvrr\’.'ni‘n nr"\"H“"ih‘l»<

C . . _ _ '
ase. 1.18 cv 08075 Document #: 1 Frled: 12/07/18 Page 39 of 66 PagelD #'39

lis matter is over ...... FYI - Outlook Page 2 of 3

Thank you for your quick response l know that navigating the responsibilities of being a field
officer and union executive board member are time consuming. So once again 1 drank you for
taking time out of your busy schedule to address this concern. _

After reading what appears to be a soliioquy bout your union activities, I want to assure you
that your lengthy rhetoric regarding union politics was un necessary. 'l'hls issue is not up for
debate and we can agree to disagreel After speaking with PO_ McGoid rick yesterday and
listening bo her account of your explanation as the facts of the Level Four hearing 1 have full
confidence that you did ln fact mention her name to benefit another member as well as the
name of another bargaining member. In addition,l want to make it crystal clear that no one
in management spoke t_o me about this issuem, especially Michael J Rohan. The information
came from members of this local that brought this issue to my attention. Your actions whether
noble or malicious in intent are divisive and disingenuous 1 would ask that PO McGoldrick‘s
name or any member's name not be mentioned in any future hearings as a mitigating factor
or as part of a strategy. As a strategy it strips away at the core of union solidarity. No
response is needed and I wish you a the best of luck in advocating for our members

 

Sinoerely,

 

Franclsco Arenas

1 From: Jason Smith (OCJ)

§ sent: wednesday, March zo, 2013 szoa PM

f To: Michaei Wlills (OCJ); Francisco Arenas (OCJ}
Cc: l<atle McGoidrick [OCJ)

Subject: RE: Level Four Hearing

Francisco,

Sinoe the beginning of taking this ofnce I took an oath to represent each and every member
with respect and with integrity regardless of raoe. These two things are something
management tends to forget and violate many of our members' rights. Over the course of
being involved in this Local I have always echoed One Union Same lssues One Mlsslon. For
you to question the integrity of this union especially being the former Vice President of this
Local shows that you are noncommittal to this union by continued to assist management bo
spread this propaganda amongst our members in order to divide us and to promote anxiety. lf
you have continued your participation in this Union as a steward this would have never been
an issued or question you would have raised. Rather than trying to bear this union apartI
would expect that you would assist with building this Locai and assist-with securing a fair
contract and advocating for all our members regardless of management‘s issues with our
members. lt is my hope you will cease with this propaganda as you were not privy to the
meeting that took place at the Chief Judge‘s Level,-therefore you would not have personal
knowledge of what happened at this meeting. The only people who would have supplied you
with this false information is management as I spoke to Michael Wlliis and he said he never
shared the facts of this case at this level with yoo. Let me make this clear i would never
advocate for any of our members to be discipline as i know the value and dedication of our
members to this profession I know personally the dangers of being a Probation Officer and
how much work it takes to protect our communities, discharge our responsibilities and to
make sure every member is treated with respect I have spoken to this member and reassured
her the way it was explained lt is false. I implore you to recommlirnent yourself to this union
and become active in this Local.` If you have any questions feel free to contact me you have

i my phone number.

1
; Slnoerely,

 

§ Jason Smith

l Vlce President Locai 3477
* One Union. Same Issues. One Mlssion.

 

-- '. .c.._rmir\rn+p.%lr-l=iioAAAAC9Kt6pK1ESTauEGSdFYDjFB... 91`27/2016

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 40 of 66 Page|D #:40

From: William Patterson (Juveni|e Probation)

Sent: Tuesday, October 27, 2015 11:28 AM

To: Avi|< Das (Juveni|e Probation)

Cc: Patrick Ne|son (Juveni|e Probation); Theodis Chapman (Juveni|e Probation); Jason Smith (Juvenile
Probation); Lloyd Marsha|| Jr. (Juveni|e Probation)

Subject: Reassignment of JUMPSTART C|assroom Instructors

Good morning,

P|ease be advised that we have completed the process of determining the assignments of the two
JUMPSTART classroom instructors. We put P.O. Ne|son and P.D. Chapman names in a box and DCF'O
Neal picked the first name for assignment to SPO Garcia's unit. She picked the name P.O. Ne|son.
Therefore, P.O. Ne|son will be assigned to DCPO Griffin/SPO Garcia and P.O. Chapman will be assigned to
DCPO Ke|ly/SPO Dussman. I will send out oflicia| notices and the effective date is November 2, 2015.

The drawing was witnessed by the support staff in the Adminish'ative Services Division, Eboni McLemore,
Nancy Calderon, and Eileen Winston-Smith.

Thank you.

William Patterson

Director of Human Resources
Cook County Juvenile Court
(312] 433-6527

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 41 of 66 Page|D #:41

N 3 H 0 R A H D U K
April 13¢ 2000

To: Michael J. Rohan, Director
Probation and Court Berviceo

FROM: Gregg Btanger, Deputy Chief
Bome Con£inement Division

RE: Reatructuring of the Electronic Monitoring unit

 

On Harch 7, 2000, I received a phone call from the older slater
of a minor on EM. Bhe stated that on the preceding Friday night
{Ha:ch 3), her sixteen year old brother out off the EM
transmitter from his ankle and, with the twenty-nix year old
woman that he had improqnated, stole a family car with the
intention of driving to Minneeota. The sister stated that she
had phoned the EM unit over the entire weekend without success
and was going to inform the television stations and newspapers
of our ineptitude.

Fortunntely, the car and the minor were located shortly after
the call (the woman had taken a bus to Minneoota} and all was
resolved satisfactorily for the nietor. This incident points
out, however, an ex sting problem with the current coverage
procedure of the EM Unit.

aleo, the unit ia currently monitoring a large number of minors
who arc charged with violent offenses that include Attempted
Murder. Aggravated Criminal Sexual nnaaolt, hggravated Battery,
and Aggravated Discharge of a Firoarm. I am concerned that our
response time to violations by minors charged with much offenses
compromises public safety and reflects negatively upon the
department .

subsequently, I am offering the following proposals for your
consideration so that we might improve the service of the EH
Unit to the Court and fulfill our mission of public nafety.

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 42 of 66 Page|D #:42

* TBRGET POPULATION

 

Because our response time to violations ie, by necessity, at
least one day after the fact, we cannot guarantee that a minor
will not be able to resume his delinquent behavior and put the
public at riak. lt is my suggestion that the judiciary he
encouraged to detain violent offenders in the Juvenile Temporary
Detention Contcr and only place those who are charged with
property offenses (Poeseesion of n stolen Motor Vehicle,
Burglary, The£t) on EM.

* WEEKBND COVERAGE

he l mentioned earlier in the "Minnesota“ incident, we can go
two or three days (over a weekend] before we arc informed of o
breach or tamper because the officers only work Monday through
Frlday. I would propose that we begin coverage on Saturdoya and
Sundeyn ns soon as possible. My suggestion is that one team of
officers would work Bnturday from QRM to SPM and another team
the same hours on Sundays. Excepting for holidays, we would
then have personnel available every working day to address
whatever problems might arise.

 

* PLACING VIOLATORS IN CUBTDDY

You mentioned at the Division meeting in Deoember that you would
not be adverse to equipping EH officers with handcuffs to
preserve the integrity of the program. I submit that,
considering the crimes our present population is charged with,
placing a minor in custody and returning him to the JTDC better
protects the public than the current procedure of retrieving the
equipment and instructing the minor to appear in Court the next
day. In conjunction with weekend coverage especially, this
proposed new procedure would reduce the issuance of’ arrest
warrants and better address the concern for public safety.

* EVENING ACTIVATIONS

It has long been a problem to coordinate with working parents a
convenient time to bring minors home for activation. I propose
to assign officers on a rotating basis to begin their work day
at noon to address this situation. Tuesdoy and Thursday
evenings would he designated for all activations excepting for
any last minute rush cases. such an arrangement would require
the scheduled use of the Department van as a large number of
minors would he activated on those days.

 

 

' CaSe: 1:18-cV-080'/(6"Document #: 1 Filed: 12/07/18 Pag{43 of 66 Page|D #:43

EEDC Form § (11,1‘09}

 

 

 

 

 

 

 

 

CHARGE OF DISCRIM[NATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Prlvacy ncr of 197-1. See enclosed Privacy Act E FEPA
Statement and other information before completing this fcrm.
|: rroc 440-2018-05893
illinois Department Of Hurnan Rights and rroc
Sra!ror!ccaf.d,;'ency. rfany
blame dedicate Mr._. Ms., Mm} l-iomc Phone ¥ear of Birth
Jason smith (773) 242-4653
Street Address City, State and ZlP Ccde

3515 W. cermak, cHIcAGO, IL 60623

 

Named is the Employer. Labnr Organization, Employment Agency. Apprenticeship Committee. or State or I.ocnl Government Agency That I Belleve Discriminated
Agalnst his or Oldwrs. {.~’l"more than rwc. !J'.zrur:derPARTMUL/M.S below,}

 

 

 

 

Name Nc. £mp|nyru, M¢rnhers Phnrle No.
cm or cHICAGO (cIvlLlAN 01~‘1-‘1£:£ or POL.ICE ACCOUNTABILJTY) son (312) 744-5000
Sh'eet Address City. State and ZIP Code

121 N Lasalle, cHIcAGO, IL 60602

 

 

 

 

 

Name No. Ernployeu, Membm Phcne Nc.

Strret Adclress City. State and Z]P Eode

DischMINA'rloN eisen on (c}m~r appropriate burfch DATE{Sl DlscRerN men Toox voice
Earliest latest

E ante |:| colon |:| sex [:| Rruclcw m N.monAL salem 06-22-2018 06-22-2018
err.um'rrou |:] ncr E msamurr |:| cF.NEnc:l:~.-roaumou

ernst fspecaj)} I:l coNTlNulNc AchoN

 

 

THE Pl\ RTlcuLARs ARF. Hfadd:'n'analpaper a needed searle ama ramey
Iwa.s hired by Respondent on around Fel:m.ra.ry 16, 2018. My most recent position was lnvestigator. On or around June 22, 2018, l

was dischargedl

l believe I have been retaliated against for esgagl.ngin protected activity, in violation ofTitle V`II of the Civil Rights Act of1964, as
amended.

 

 

l want this charge filed with both the EE.OC and the State or local Agency, ifan_v, l will NOTN“' ' Wd*-'H m3*7¢-*-$¢‘1"')" "F-'*f FHFN”F local W”O*R¢Q”Wm¢"“
advise the agencies ifl change my address or phone number and l will cooperate fully with
them in the processing cfm_v charge in accordance with their procedures

 

l swear or a{iirm that i have read the above charge and that it is true to the

 

 

l declare under penalty of perjury that the above is true and correct best of my knowledge information and belief.
slow runs cF com run NANT

Digltaliy signed byJason smith on 07-30-2018 12;26 PM mr ?:::Y’§§E£LSW°RN T° BEF°“E ME ms Dm

 

 

 

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 44 of 66 Page|D #:44

 

 

EEOC am 1a miss U.S. EQuAL EMPLOYMEN'J_ QPPoR'ruNlTY Corvlrvrlssrorv
DlSMlSSAl. AND NO ‘l'lCE OF RlGHTS
TOI Jason Smith From: Chicago District Oflice
3515 W. Cermak 500 W. Madison St.
Chicago, lL 60623 Suite 2000

Chicago, |L 60661

On behalf ofperson(s} aggrieved whose identity is
|:i coNFroanAr_ faa cr=R §1sor.rra)

EEOC Charge No. EEOC Representative Te|ephone No.:

440-2018»06893 Janel Smith, investigator {312) 869-8136
THE EEOC lS CLOS|NG lTS FlLE ON TH|S CHARGE FOR THE FOLLOW|NG REASON:

,.__..

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

 

 

Your allegations did not involve a disability as defined by the Americans Wlth Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

 

Your charge was not timely filed with EEOC; in other words. you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes This does not certify that the respondent is in compliance with the
statutes No linding is made as to any other issues that might be construed as having been raised by this charge.

 

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

 

Other (bn'elly stale)

 

 

- NOT|CE OF SU|T RIGHTS -

(See the additional infonnatrbn attached tca-this fomr.)

Title Vl|, the Americans with Disabilitles Act, the Genetic information Nondiscrlmination Act, or the Age Discrimination in
Em ployment Act: This will be the only notice of dismissal and of your right to sue that we will send you, You may file a lawsuit against
the respondent(s) under federal law based on this charge in federal or state court. Your lawsuit must he filed WlTHlN 90 DAYS of
your receipt of this notice; or your right to sue based on this charge will be |ost. (i'he time limit for filing suit based on a claim under

state law may be different.)

Equal Pay Act {EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the alleged EPA
underpaymentl This means that backpay due for any violations that occurred more than 2 years (3 years[ before you file suit
may not be collectib|e.

On behalf of the Commission
//¢~63~»_~ /r / ?//<i’
nne Bowman. Distrlct Director (Date Mai|ed! /
Enc|osure(s}

cc: ClTY OF CH|CAGO ClVlLlAN OFF|CE OF POL|CE ACCOUNTAB|L|TY

CiO Nicole Dax, Assistant Corporatio`n Counsel
City of Chicago Department of Law
30 N. LaSal|e Street, Suite 1040
Chicago, |L 60602

 

 

C@anrnovstarr rs@enntthse@dntt§n’s@snir@ttirttstitciion

PnrvA'rt~: Surr anrrrs

The issuance ot` this Norice of Rigl'rr to Sue or D£rmr'ssa! andNoiice of.Rig!rrs ends the EEOC process with
respect to your Charge. You may file a lawsuit against the Re-spondent within 90 days from the date you
receive this Notice. Theret`ore, you should keep a record of the date. Once the 90 day period is over, your
right to sue is lost. If`you intend to consult an attorney, you should do so as soon as possible Furthcrmore, in
order to avoid any question that you did not act in a timely manner, if`you intend to sue on your own behale
your suit should be filed well in advance of the expiration ot` the 90 day pcriod.

You may file your lawsuit in a court ofcontpetentjurisdiction. Filing this Notice is not sufficient A court
complaint must contain a short Statement ofthe facts oiyour case which shows that you are entitled to relief`.
Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some cases can
be brought where relevant employment records arc kept, where the employment would have been, or where

the Respondent has its main ofi`tce.

You may contact the EEOC if you have any questions about your rights, including advice on which court can
hear your case, or if`you need to inspect and copy information contained in the case file.

 

Ir THE Frrzs'r THRr-;E commitments or voun EEoc crimes sustan ARE “2 IB” .Ai\’o voun CHARGB w,ts
rm'ss'rto.t'rso ev ms ILLI:~;ots DEPARTs-IENT or HUMAN Riou'rs (I])HR), REoussT FoR Revrsva.\'o A.-\'o

COP\'L\'G DOCU.\IENTS Fao.\t YOUR FILE MUST BE DIRECTED To IDHR.
A lawsuit against a private employer is generally filed in the U.S. District Court.

A lawsuit under Title V'II ofthe Civil Rights Act of 1964, as amended, against a State agency ora political
subdivision of`the State is also generally filed in the U.S. District Court.

Howevcr, a lawsuit under the Age Discrimination in' Ernployrnent ofthe Arnerican with Disabilities Act or,
probably, the Equal Pay Act against a State instrumentality (an agency directly funded and controlled by the

State) can only be filed in a State court '

A lawsuit under the Age Discrimination in Employrnent Act or the American with Disabilities Act or the
Equa[ Pay Act against a political subdivision cfa State, such as municipalities and counties, may be filed in
the U.S. District Court.

For a list ofthe U.S. District Courts, please see the reverse side.

AT'roa_ssv R£PRESENTAHON

lf` you cannot afford an attorney, or have been unable to obtain an attorney to represent you, the court havingr
jurisdiction in your ease may assist you in obtaining a la\tyer. Ifyou plan to ask the court to help you obtain
a Iaw_r,‘er, you must make this request ofthe court in the form and manner it requires Your request to the
court should be made well in advance of the 90 day period mentioned above. A request for representation
does not relieve you ot` the obligation to file a lawsuit within the 90-day period.

DESTRuCrIoN oF Frer

it`you file suit, you or your attorney should forward a copy ot`your court complaint to this oilice. Your file
will then be preserved Unless you have notified us that you have filed suit, your Charge file could be

destroyed as early as six months after the date ofthe Notice of`Right to Sue,

lF YOL" FlLE SL"[T, 't'OL' OR 't'OL"R ATTORNEY SIID[}LD NOTIFY THIS OFFICE WHE.\' THE L_-\WSU[T IS RESO[.\'ED.

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 46 of 66 Page|D #:46

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Chicago District Office
500 West Mad.ison Street, Suite 2000
Chicago, IL 60661
PH: (312) 869-8000
TI'Y; (312) 869-soul
FII.E REVIEWS FAX; (312) 869-3220 ENFORCEMENT FAX.' (312) 869-8220
MEDIATION; (312) 869»3060 STATE dc I.DCAL FAX: (312} 869~8077

HEARINGS FAX: (312}859-8125 LEGAL FAX: [312} 869-8124

 

NOTICE OF DISCLOSURE RIGHTS

Parties to an EEOC charge are entitled to review and obtain copies of documents contained in their
investigative file. Requests must be made in writing to Sylvia Bustos and either mailed to the address
above, faxed to (312) 869-8220 or sent via email to sylvia.bustos{aleeoc.gov [please chose only one
method, no duplicate requests). Be sure to include _v_our name. address, phone m_i_mbergnd EEOC

charge number with Egur request

lf you are the Charging Party and a RIGHT TO SU'E has been issued, you may be granted access to your
file:

* Before filing a lawsuit, but within 90 days of your receipt of the Right to Sue, or

* After your lawsuit has been filed. If more than 90 days have elapsed since your receipt of
the Right to Sue, include with your request a copy of the entire court complaint (with court
stamped docket number) or enough pages to determine whether it was filed based on the

EEOC charge.

lt` you are the Resgondent you may be granted access to the file only tiger a lawsuit has been liled.
Include with yo`ur request a copy of the entire court complaint that includes an official court stamped

docket number.

Pur-suant to federal statutes, certain documents, such as those which reflect the agency‘s deliberative
process, will not be disclosed to either party.

You must sign an Agreement of Nondisclosure before you are granted access to the iile, which will be
sent to you after receipt of your written request (Statutes enforced by the EEOC prohibit the agency

from making investigative information public.)
The process for access to the tile will begin no later than ten (10) days following receipt of your request.

When the tile becomes available for review, you will be contacted. You may review the tile in our
offices and!or request that a copy of the tile be sent to you. Files may not be removed from the oftice.

Your file will be copied by Aloha Print Group, 60 East Van Buren, Suite 1502, Chicago, IL 60605,
(312) 542-1300. You are responsible for the copying costs and must sign an agreement to pay these
costs before the file will be sent to the copy service Therefore, it is recommended that you first review
your file to determine what docu.rnents, if any, you want copied. EEOC will not review your tile or
provide a count of the pages contained in it. If you choose not to review your file, it will be sent w
entirety to the copy service, and you will be responsible for th_e cost. Payment must be made directly
to Aloha Print Group, which charges 15 cents per page.

(Revised 04)"201‘2016, previous copies obsoiete)

 

 

PROBATION AND COURT SERVICES

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 47 of 66 Page|D #:47

STATE oF ILLINOIS .
CIRCUIT COURT OF COOK COUN'I`Y
JUWNEMMHCEAEQLHRDRRQIEQI[QN,DM§I£N__ _____.. _ ___ __

DCEMORAND[M
TIMOTHY C. EVANS 2245 W. ngen Avenue
Culal-'Juocl=, 2‘"' Floor
Chicago, lllinois 60612
aer ms (312`)433-651'5
Ac:rmc Dlasc'roa (312) 433-7388 Fax

 

luly 20, 2016
To: Christina Grunauer
CC: Eugene Boatwright, AFS CME Council 31 Staft` Representative

From:

RE:

The undersigned agree to the following terms and conditions effective immediately upon execution by all

Lloyd Marshall_, AFSCME Local 34'?',`" President
Russell Al<is, AFSCME Local 34?'7 Union Stewarcl
Jefi Haynes, AFSMCE Local 34?7 Union Steward
William Patterson, Director of Huma.n Resources
Personnel File

Avik Das

Settlernent f-'tgree:netu:l

parties hereto:

1)

2)

3)

4)

.5)

Christina Grunauer hereby tenders notice of her voluntary resignation as a Cook County Juvenile
Probation Olificer, effective immediately

In consideration for Ms. Grunauer's voluntary resignation the Employer hereby accepts Ms.
Grunauer's resignation and recognizes it as the sole basis for the end of her employment

In flntber consideration for Ms. Grunauer's voluntary resigru'ltio;na the Employer restores all paid
and unpaid time taken by Ms. Grunauer as a result of the temporary suspension imposed by the

Employer that started on 5112:'16.

In iinther consideration for Ms. Grunauer's voluntary resignation the Employer removes the
record ofthe temporary suspension

In further consideration for Ms. Grunauer's voluntary resignation, the Ernployer hereby documents
that it shall pursue no further disciplinary action towards MS. Grunauer.

-- 0agelof2

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 48 of 66 Page|D #:48

6) In further consideration for Ms. Grunauer's voluntary resignation the Employer will not contest
any claim for unemployment benefits made by Ms. Grunauer.

 

r ) In imbler considte`r`ation`for“lvfs."(t'rtma`uer's 'yoluntary`resigna:tton,'.the“'l§impioyer;'if'asked'to uo‘so,“
shall be limited, unless otherwise required by law, to only make neutral reference to Ms.
lG'runauer’s employment; such reference shall only include continuation of her time of
employment and general description of her assignments

8) The terms of this Agreement shall remain strictly confidential The Agreement shall have no
precedential value and is nondiscoverable and inadmissible ioany future proceeding in any fOHJI’n,
except as necessary to enforce the Agreement terms.

9) The Exclusive Bargaining Unit Representative (A_FS CME) through its duly authorized _
agent(s) hereby withdraws and waives any current or funne claims, grievances, or other recourse

available to it under the Iaw, including but not limited to the applicable collective bargaining
agreement with regards to any matter that involves Ms. Grunauer.

10) This settlement agreement constitutes the entirety of the agreement entered into by the parties
hereto as duly represented by the undersigned

ltd ‘n‘n¥lr . ' /,I Christina Gru_nauer Da.te: §O"_§Ml "&OK.Q

SCME coal 34'}"}' Member

7 ' JeffHaynes Date: ~ jf:é;g/é
A.FSC al 347 nion SteWard

Russell Aicis Date: 7 g § g /é
SCME Local 3477,1_] nion Steward
W Avilc Das Date: ?l 3`0, l la

./
Acting Dif§cto , ook County Juvenile Probalion and Court Services

 
     
 

 

 

m*gg’€”"” " 5 William Patterson Date: Waol ila

Director of Hurnan Resources, Cook County Juvenile Probation and Court Services

PageZ on

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 49 of 66 Page|D #:49

ST_ATE O_F IL‘LINOIS
C_racurr Coun"r' or Coor< CoUNTY
JUvnNn,ElJusrrcn AND CHIL_n Pnorucrlon DrvrsIoN

mem c. swiss 2245 w. ogden Aven_ue

Cursr lucas 2“" Floor
Chicago, lllinois 6061~2
Avrx Das (31-2) 433-6575
Acm~ro Dmscma (312) 433-7388 Fax

 

PsosAnoN mo COURT Ssavtcas

 

May 11,2016

Christina Gr.unauer
10545 S. A_vers
Chgo. 60655

Probation Officer Grunauer:

l am presently' m receipt of allegations against you suggesting your continued dereliction of duty
including unexcused absences, and falsification of both time worked and documentation ot` work
performed The allegations are of a nature that suggests your continued presence may be dangerous,
disruptive of operations, or result in a violation of the Pr_ofessional Code of Conduct applicable to all
department employees, and which are established to promote the integrity of the department and the
judiciary Indeed, the pattern of behavior alleged jeopardizes the integrity of the operation to which you
are assigned and may also undermine public safety

Pursuant to Article XIX, Section 8 of the applicable Collective Bargaining Agreement, you are
hereby placed on temporary suspensionl effective immediately and pending the outcome of our further
investigation into this matter As a condition of this suspension the first fourteen _(14) calendar days shall
be without pay Aiter that time period, you may use accrued benefit time. Also as a condition of this
suspension1 you are required to submit your county identification to me. You are not allowed to return _to -
the workplace unless otherwise directed and until further notice, including participation in further
deliberations concerning this matter.

You are entitled to union representation Ihave currently directed that timber investigation into
the allegations at issue commence immediately, and you and your union representatives will be notified oi`
any subsequent meetings management will schedule that may require your participation

singer-ag

Avik Das
Acting Director, Probation and Court Services

CC: W_ Patterson
D. Neal
A. Salazar
J- Smith
Lloyd Marshall
PersonnelFile

 

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 50 of 66 Page|D #:50

 

STA.TE OF " l '!\!OlS
ClRCUiT COURT OF COOK COUNTY _,
JUVEN||__E JUSTICE AND CHILD PROTECT|ON DEPARTMENT

lrudole o. EvANS _

cHrEF Juoca ` l 1100 s. sauu.'rou sysqu
_ ` - ' 2"° Floor
nle cas cHrcAoc, lLLwols soon
Acrluo chEcror-r '

312-433-6569

PRoeATi u ocouR sERv as
0 AN T m 312-433-7338 FAx,

TO: Probation Officer Chrlstlha Gruhauer,
Detentlon ‘A|ternativee D|vlslon

FROM: _ DCPO Arnulfo V. Sa|azar
Dot`ention Alternatives Dlvlelon

~SUBJECT: Pre-Disclp|inary Notiee
DATE:. June 9, 2016

 

This memorandum is to inform you that a Pre-Disolpllnary Meetlng has been scheduled for June 13,
2016 at 11:30 am in the Admlnlstrative Services Conferenoe Room located on the 8"‘ floor. '
Discip|lnary action is being contemplated at this time due to the following allegations:

Ycu violated policy 1.1 (Professional Code of Conduct) and policy 1.26 (Accountabllity Pollcy) based
on the following allegations: s

On 3128/16 you were scheduled to work and did not come in for your shift ch failed to notify your
lm_medlate supervisor of your inability to work this scheduled shift During a meeting with SPO Lena
Bailey-Ho|land, you stated that you did not have access to your cell phone ~

- on 417/16 you wore oohoouloo to work one did not oomo in for your omit von follooio noisy your -
immediate supervisor of your inability to work a scheduled shift During a meeting with SPO Lena
Bailey-Holland, you stated that you did not realize that you were scheduled to worl<.

On 5103!‘|6 you were scheduled to work 6:00 am - 2:00 pm and`2:90 pm - 10:00 pm. You left work
at 9:30 am without notifying your immediate supervisor thus abandoning part of your shift and failing
to work your 2:00 pm 10:00 pm shlft. SPO Lena Bailey-Holland sent you a text message asking you

 

_to_explajn_)¢&uLeady_daparture._‘Lou_fatled_to_rospnnd_to the text message

On 03!08/16 you deleted 5 alert emails from Sentinel without responding to the alert

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 51 of 66 Page|D #:51

;'Vou violated policy 1.1_(Prcfessiona| Code cf Conduct) by falsifying official records based on the
following ailegations: ' 1 . .

O_n 05/02/16 you entered notes'into Focal Point stating that you made 23 attempts to contact
minors. However, phone records show that only 2 phone calls were made from your ofiice
telephone ‘ ' -

     
  
  

    

    

  

¢l-o*':r:o c\~'o

 

‘ minors. Hdwever, phone records sho
telephone

.\'*"

wthat no phonecalis were made from your office

 

On 05/08/16 you entered notes into Fo`ca| Point stating that you made 16 attempts to contact
minors. Howe\rerl phone records show that only 1 phone caii was made from your since
telephone _ _

On 05/08/ 16 you entered notes into Focai Point indicating that minor CS was in his home zone
However. a review of the minors location showed that the minor was cieariy outside of his home

ZDi"lB.

On 05/09/ 16 you entered notes into Fooal Point stating that you made 47 attempts to contact
minors. Phone records show that 0 phone calls were made from your office telephone

On 04/27/ 16 you entered notes into Foca| Point stating that you made 39 attempts to contact
minors. Phone records show that 5 phone calls were made from your office telephone

On 04/25(16 you entered notes into Focai Point stating that you made 56 attempts to contact
minors. -Phone records show that ‘i phone call was made from your office telephone

On 04124/1 6 you entered notes into'Foca| Point stating that you made 28 attempts to contact
minors. Phone records show that 0 phone calls `were made from your office telephone

On 04/26/16 you entered notes into Fcca| Point stating that you made 28 attempts to contact
minors.~ Phone records show that 0 phone calls were made from your office telephone

On 04/22!16 you entered notes into Foca| Point stating that you made 38 attempts to contact
minors. Phone records show that 0 phone calls were made frorn your office teiephone.

On 04/2`0/16 you entered notes into Focal Point stating that you made 17 attempts to contact
minors. Phone records show that 3 phone calls were made from your office telephone

On 04/19!16 you entered notes into Focai Point stating that you made 47 attempts to contact
minors. Phone records show that 0 phone calls were made from your office telephone

` O'n 0-'4/18!16 you entered notes into Focai Point stating that you made 30 attempts to contact
minors. Phone records show that 0 phone calls were made from your ofllce telephone

On 04!17116 you entered notes into Focal Point stating that you made 22 attempts to contact
minors. Phone records show that.O phone calls were made from your office telephone

 

 

 

 

CaSe: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 52 of 66 Page|D #:52

.:On 04/15/16 you entered notes`into Eocai Point stating that you made 23 attempts to contact
minors. Phone records show that 1 phone call was made from four OiTlCB te|€PhOl'le-

On 04/‘14116 you entered notes into Focai Point stating that you made 13 attempts 10 CD"iECT
minors. Phone records show that 0 phone calls were made from YOlll' amca telephone

On 04/13/16 you entered notes into Fooai Point stating that youmans 19 attempts to contact

"n|lms- t none lew|ds 51 mw mm 0 phone EE"S WSI`E maa@ f|’{}iii gold O"|CB t§lepii§i'i€.

On D4i12/ 16 you entered notes into Focai Point stating that you made 13 attempts to contact
minors. Phone records show that 2 phone‘ca`lls were made from your ofhce telephone

On 04111/16 you entered notes into Focai Point stating that you made 5 attempts to contact
minors. Phone records show that 1 phone call was made from your office telephone

On 04/06116 you entered notes into Foca| Point stating that you made 35 attempts to contact
minors. Phone records show that 5 phone calls were made from your office telephone

On 04/05/16 you entered notes into Foca| _Point stating that you made 39 attempts to contact
minors. Phone records show that 0 phone calls were made from your office telephone

On 04/04/ 16 you entered notes into Focai Point stating that you made 14 attempts to contact
minors. Phone records show that 0 phone calls were made from your office telephone

On 04/03!16 you entered notes into Focal Point stating that you made 21 attempts to contact
'minors. Phone records show that 1 phone call was made from your office telephone

On 03131/16 you entered notes into Foca| Point stating that you made 26 attempts to contact
minors. Phone records show that 0 phone calls were made from your office telephone

On 031'30!16 you entered notes into Foca| Point stating that you made 29 attempts to contact
minors.' Phone records show that 6 phone call was made from your office telephone

On 03!25/16 you entered notes into Foca| Point stating that you made 49 attempts to contact
minors. Phone records show that 0 phone call was made from your office telephone

On 03124!16 you entered notes into Focal Point stating that you made 15 attempts to contact
minors. Phone records show that ‘i phone call was made from your office telephone

On 03f23116 you entered notes into Focai Pointstating that you made 22 attempts to contact
minors. Phone records show that 0 phone calls were made from your office telephone '

On 03/21!16 you entered notes into Fccai Point stating that you made 16 attempts to contact
minors. Phone records show that 0 phone calls were made from your office telephone _ '

On 03/20/16 you entered notes into Focall Point stating that you made 16 attempts to contact
minors. Phone records show that 2 phone oatis were made from your office telephone

.On 03/19/16 you entered notes into Focal Point stating thatyou made 72 attempts to contact
minors. Phone records show that 6 phone calls were made from your office telephone

3

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/Q7/18 Page 53 of 66 Page|D #:53

`on can one yes entered notes into Feeei Point eteting that you made 31 attempts to seated
minors. Phone records show that 4 phone calls were made from lioth time telephone-

On 03/14/16` you entered notes into Focal Point stating that you made 57 attempts 10 Conta¢i
minors. Phone records show that 3 phone calls were made from yOUr OffiGB ie|@ph°ne-

1 ' g a you a e con c
minors. Phone records show that 5 phone oatis were made from your office telephone

. On 03/'|1/16 you entered notes into Focal Point stating that you made 43 attempts to contact

minors. Phone records show that 1 phone call was made from your office telephone

On 03/10/16 you entered notes into Focal Point stating that you made 23 attempts to contact
minors. Phone records show that 1 phone cal l was made from your office telephone

On 03/09/16 you entered notes into Focal Point stating that you made 24 attempts to contact
minors. Phone records show that 2 phone calls were made from your office teiephone.

On 03/07/16 you entered notes into Focal Point stating that you made 12 attempts to contact
minors. Phone records show that 4 phone calls were made from your office telephone

On 02!25/16 you entered notes into Focai Point stating that you made 2 attempts to contact
minors. Phone records show that 5 phone cells were made from your office telephone to one

telephone number. '

On 02/23/16 you entered notes into Focal Point stating that you made 17 attempts to contact
minors. Phone records sh ow that 0 phone calls were made from your office telephone _

On 02/22!16 you entered notes into Focai Point stating that you made 16 attempts to contact
minors. Phone records show that 7 phone calls were made from your office telephone

On 02/21!16 you entered notes into Focai Point stating that you made 4 attempts to contact
minors. Phone records show that 0 phone calls were made from your office telephone

On 02117/16 you entered notes into Focai Point stating that you made 11 attempts to contact
minors. Phone records show that 3 phone calls were made from your office telephone

On 02/16/16 you entered notes into Focal Point stating that you made 11 attempts to contact
minors. Phone records show that _2 phone calls were made from your office telephone

On 02/15!16 you entered notes into Focai Point stating that you made 6 attempts to contact
minors. Phone records show that 0 phone calls were made from your office telephone

On 02/13/16 you.entered notes into Focal Point stating that you made 9._ attempts to contact
minors. Phone records show that 2 phone calls were made from your office telephone

On 02/12!16 you entered notes into Focal Point stating that you made 10 attempts to contact
minors. Phone records show that 0 phone calls were made from your oflice telephone

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 54 of 66 PagelD #:54

1 On 02/09!16 you entered notes into Focal Point stating that you made 13 attempts 10 ‘~`»Cil"'f€“»`t
minors. Phone records show that 1 phone call was made from your office telephone

On 02108/16 you entered notes into Focal Point stating that you made 9 attempts to contact
minors. Phone records show that 0 phone calls were made from .i’OUf OfiiCS telephone-

on ozroeris you entered notes into Focai Point stating that you made 5 attempts w Cvnfacf
' . one ca s were made from your oiiic_e telephone

On 02{04/16 you entered notes into Focal Point stating that y`ou made 17 attempts to contact
minors. Phone records show that 1 phone call was made from your office telephone-

On 02/02/ 16 you entered notes into Focai Point stating that you made 4 attempts to contact
minors. Phone records show that 6 phone call was made from your office telephone

On 01/24}16 you entered notes into Focai Point stating that you made 17 attempts to contact
minors. Phone records show that 3 phone oatis were made from your office telephone

` 011-01122/16 you entered notes into Focal Point stating that you made `11 attempts to contact _
minors. Phone records show that 0 phone »oa|is were.made from your ofhce telephone

On 01/21/16 you entered notes into Focal Point stating that you,made 4 attempts to contact
minors. Phone records show that 0 phone calls were made from your office telephone

 

On 01/19116 you entered notes into Focai Point stating that you madei attempts to contact
minors. Phone records show that 0 phone calls were made from your ofnoe telephone

On 01/17_/16 you entered notes into Focal Point stating that you made 14 attempts to contact
minors. Phone records show that 2 phone calls were-made from your office telephone

`On 01!13!16 you entered notes into Focal Point stating that you made 16 attempts to contact
minors. Phone records show that 9 phone calls were made from your office telephone

On 01/11/16 you entered notes into Focai Point stating that you made 23 attempts to contact
minors. Phone records show that 2 phone calls were made from your office telephone

On 01/10116 you entered notes into Focal Point stating that you made 2 attempts to contact
minors. Phone records»shcw that 2,phone calls were made from your office telephone

On 01108/1`6 you entered notes into Focal Point stating that you made 17 attempts to contact
minors. Phone records show that 1 phone call was made from your office telephone

Dn 01/03!t6 you entered notes into Focai Point stating that you made 18 attempts to contact
minors. .Phone records show that 0 phone calls were made from your ofiioe telephone

On 01/02/ 16 you entered notes into Focai Point stating that yo_u marie 22 attempts to contact
. o s a p ne s were ma etrom your ofii€e telephone

5

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 55 0166 Page|D #:55

You failed to perform your duties:

The following rs a listing ofthe dates and times that you warren the numbers of alerts thefwere
' ou res . e o o ng

dates and tlmes you failed to respond to all alerts which are essential duties of an EM 2417:

05-09-16 B:DOam - 2:00pm 238 alerts 158 responses
04-25-16 B:OOarn - 2:00pm 228 alerts 123 responses
04-23-16 2:00pm - 10:00pm 201 alerts 0 responses
' 10:00pm - 6:00am 226 alerts 106 total responses
04-18_-16 6:00am - 2:00pm 235alerts 100 total responses
10:00pm - 6:00am 264 alerts 0 responses
04-1_5-16` 6:00am - 2:00pm 218-alerts 73 responses
03-31-16 10:00pm - 6:00 am 286_alerts 57 responses
03-30-16 2:00pm 10:00pm 369 alerts 80 responses
03~24-15 10:00pm - 6:00arn 198 alerts 40 responses
03-20-16 ` 10:00pm - 6:00 am 136 alerts 44 responses
03-.16~16 _ 10:00pm - 6:00 am 108 alerts 0 responses
03¢15-16 6:00am - 2:00pm 53 alerts 60 responses
02-23-16 6:00arn - 2:00 pm * 135 alerts 17 responses
02~22-16 6:00am - 2:00pm 192 alerts 16 responses
02-20-16 10:00pm - 6:00am 86 alerts 0 responses
02-1?~16 2:00pm - 10:00pm 482 alerts 11 responses
02~16~16 6:00am - 9:30am 51 alerts 11 responses
02-13-16 6:00am - 2:00pm 135 alerts 10 responses
02-11-16 6:00am - 2:00pm 155 alerts 0 responses
` 02-10-16 6,:00am - 2:00pm 135 alerts 13 responses
02-06-16 » 2:00pm - 10:00pm 150 alerts 5 responses
02»02~16 ` 6:20am - 2:00pm 145 alerts 6 responses
01-24-16 S:OOarn - 2:00pm 85 alerts 0 responses
2:00pm -10:00 pm 245 alerts 17 responses
01 -22-16 6:OOarn -- 9:OOam 29 alerts 11 responses
01 -21-16 6:00am -- 9:30 am 42 alerts 4 responses
01¢20-16 6:00arn -- 9:30am 39 alerts 6 responses
_01-17~16 6:00am - 2:00pm 04 alerts 0 responses
2:00pm - 10:00pm 133 alerts 14 responses
01 -13-16 6:00am -- 2:00pm 129 alerts 16 responses
01-11-16 6:00am - 2:00pm 100 alerts _ 23 responses
01-10-16 2:00pm - 10:00pm 192 alerts 4 responses
01-03~16 6:00am - 2:00pm 147 aterts 18 responses
01-02-16 6:00am -» 2:00pm 204 alerts 22 responses

 

 

 

 

Case: 1:18- -C\/- 08075 Document #: 1 Filed: 12/07/18 Page 56 0166 Page|D #:56

Based on the above information the Department has serious concerns that you failed to
complete your assigned duties and responsibilities as wall as falsified official documents in
accordance with the CBA you are entitled to union representation available at the hearing. The
following documents are offered' rn support of the disciplinary action being OOH’€€mPIHde-

}"
)>

vv v vvvvvvv

Copy of time sheet for 05/03/16 .
Gopy of memorandum dated 03/09_!16
s e o
C_opy of memorandum dated _04/04/16
Copy of screen shots from Omni l__i'nk for 05!08/16
Copy of memorandum dated 05!03/16 ' t
Listing of the Sentinel aierts that w'er`e_ sent to you and the number of alerts to which you
responded
Copy of the Quallty Assurance Report completed by SPO Lena Bailey Ho|land
Copy of your notes as entered in to Focal Point by date and shift that you worked for the
months of January 2016 to May 2016.
Cop`y of the telephone records for the telephone at your norkstation from 01101/16 to
06103!16
Copy of policy 1. 1 (Professional Co'de of Conduct) and policy 1. 26 (Acoountabillty Policy)
Copy of Home Confinement with E|ectronic Monltoring Alert Mon itoring and Re'spon_se

Officer

Avlk Das

William Patterson
Donna Nea|
Lloyd Ma'rsl'ia|l-
Steve Kasperski
.letf Haynes
Pe'rsortne| Fiie

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 57 0166 Page|D #:57
cool< coUNTY - DAlLY TIME necoao b

 

- Dato: Tuosday, May 03' 2016
JUVeni|e Probation Department- EM miamich nrcsrmrna___§ lJ_l__rio:_r§\,rr___,__"_.__F___m
tDaparr.rnenr, Boord, institution or Gcrnmios|on| winston or Activi'dl
l!ll$\"t`I\i.’{.'i’lONS FOR FREPARING DM L.\' TlM B RECORD
|'lu's record will be ling by ci!ior enptoyaurnd examined approved uml ocrri|ied co by die lounotlikre S\parior w r‘l\: close orallst dsy‘ swi

 

 

The record ol'rh¢ llmo o£eorpioy¢=r wordth rhotioid viii be recorded on the ordinary time acord than live daily tim work reports
Tf"“l"“‘“ __ _-_i° w

{Sigmtwr.stthc "
started mppaa storm showed worlr¢d sums stopped curious elmof

tSigr\stur-e lt

Carrnen

` GRUNAUER,
f

J

JONES. Var\essa

MARBERO,

meantime ran numurrno, Agrn

1Rl'lfr"\$»; Orlsr\do RNAS. Orlsndo

WABD LAW. Karon WARDUrW, Ka.rcn

   

 

The |mrnedlaio Suparicr will order below. stw`otosc ot each day, any Inionnatton m_empioyoes absent rowq_§,.
br abs-erma chances ln endorsed salarté. aid arson rook place on_tnis day. in mrs dodson ordepannsnt
name organize 1 / radiator n _ soruy .monmm
' fy _I_}_'V_ ' ii f *r*cocs: new cons ' l
0 §§ 1 -Workeo 2
/d j - § iv B'~ Ab&€l\lmu'mt Fl 19 F{q
ft

.#' - _ 1 ¢ ' " -\rooarronwrrh ray 0 Méi,_/
P.o _ y § f)~ Tt_A-a… f fri

S- Satuldsy or Sunday
F- in `|'trna Do|umrr lndrqr,e;

' ..._.. - Fu_t~`[|mgtorPeggd
lhove exam ne _cnd approved irs .~ `

- Apprc\ro b :
lhst the service was rende bysech individual above named _ M#
under my supervision _r - - , ALM./

sneed on armed nme ader by: error clark

 

 

 

 

 

 

 

§§le

 

 

 

 

 

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 58 of 66 Page|D #:58

COOK COUNTY - DA|LY TIME RECORD

. . Da\u: Monday. lamb zs. 2016
Juvfenile Probaiion Department - EM mention memorle nlv:¢ion
(Dopartmon¢ Board,1nst|tot]on or Cornrnlss|an} (Dlvlslun nerihfh"] FM'_ l

 

INS'I"RUCTIONS FC|R FREPA.RING DMLY TIMR RECORD
This mccord will he signed by office employers md mmumd. approved and unified to by lh: hrunodiale Superiurm`.|\a c|mnol'¢l¢h day'sw‘k~
Whm moploy¢er annude la do ovmime work entry ol'llu medina should b¢ made In lbo separate column prou'sied thereof

 

  
 

   

mm OF MI.D‘\"IB
(Sigonluro ar the
of

NM¢'|E 0! WH.O‘|'IB

at

 
     

     
 
 

   

   

   

mm amend swpp`¢a

 

 

 
   

ACEVEDO. Carmen

   

MARR_ERO, Elizabath

  
  

MARRER_o, annum

    

MuHAMMAo, Agm _- ,`

  

MuHAmmD~Amn

 

   

WARD__LAW, Karon ' W§RDLAW, Karan

   
      
  

at fhé close af such day;_ any informal‘lon on unpbyeas absent reasons
stc., .M~lim took plane on \hls day. fn Ws dMs|on or

555

l'ha immia’oa Scmedor`will enter
or abssnue, changes in

 
  
   
 
  
 
 

 

GOUE! NEWBODE

g 1 - worked

m o - wm wlmi m
E- Exmnad, Aboen: wrmoul Pay

ca v - umw wnh pay

A ~ S|Bkrl.es.'l A|b\vanca W|th Pay

H - Hol|day _ v

6 - Bliunlay or Sunday

F - h Tlme Collmu hdimtel

§M?» 5

 
 
 
 

  
 
 

 

hat ma service m rendered by each mdlvlduai sbwe'narnad
mer my supervislon.

3

    

Chief Glerk

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 59 of 66 Page|D #:59

 

 

MEMQRANi)oM
Aprill¢i, 2016
To: Atrnie Salazar
` Deputy Chief

Detention Alteruatives Division

Fer Lena Bailey'-Holland
Supervisiog Probotion Officer
Detention Alternativos Division

` Re: 24/7 Officer Christina Grunauer

On April 12, I met with Officer Grunauer in regards to _a no call no
show regarding Officer’s shift on April 7"' from 10pm to Gom. 1
Probotion Officer Grunaoer stated that she did not realize that she was
scheduled for that day. This supervisor’s sent updated schedules to the
u'nit on 4/11, 4/8 and 416 Which I showed Probation Officer Grunauer at
the time of our‘meeting. It should be noted that Probation Officer
Grunauer made a change to her schedule on Aprii 6“‘ which did not
incorporate any change to Aprii 7 "‘. It Was explain ed to Officer
Grunauer that Ofticers are responsible to maintain lend cohere to their
schedule In addition, on April 11th Probation thcer Grunauer' left her
shift of dam to me at 9:30am without notification. P_robation Officer
did not ha_ve any comments to this matter. I reiterated to Probation " "
Officer Grunauer the protocols for calling off on a shift and the policy
for requesting benefit time.

 

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 60 of 66 Page|D #:60

lt should be noted that Probotion' Officer Grunauer Was given a
memorandum summarizing n conference held with Officer on March
_ Eli)til as it related to protocols and expectations of the unit.

On April 13, 2016 Prohation Officer Grunouer ldid not sign out when
she departed from her shift (10pn1 to Gam). I placed a phone call to
Probation Officer Grunnuer on April 14th at 9:43:1111 to verify her
departure time. At 11:25am Probation Officer responded that she left st
5:35a1n and took lunch from 1:303111 to 2:30am. Thelast email

- regarding an alert sent by P`robation Grnn_sner to this Supervisor was

at 11:5631:1. I have requested o report from Beth,Whiting, sentinel
representative to verify Probation OfEcer’s Grunau`er Omni link
lactivity from April 13“‘ thru April 14“'. - -

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 61 of 66 Page|D #:61

 

 

 

 

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 62 of 66 Page|D #:62

 

 

MEMORANDUM

March 9, 2016
To: A.rnie Salazal'
D_eputy Chief`

Detention Alternativ'es Division

From Lena Bailey-]E[olland
Supervising Probation Officer
b Detention Alternatives_l_)ivision

Re: . 24/'7 Officer.Christina Grunauer

011 Mareh 9, 2016 I met 1\jvith Officer Grunaaer in regards to deleting
alert responses without entering notes in the Omni link system and not
tagging these alerts as well. '

Doeumentation presented to Officer Grunauer from her shift of ill/7
from 12:30pm to 1:30pm and todays shift from 10:00an1 to 10:30 am.'

Ofiicer Grunauer’s response for today’s non-compliance was that she
must have forgotten to enter her entries. There was no explanation for
the shift she worked on March 8“‘.

PO'Grunauer‘was informed not to delete alert responsesif“she has hot
addressed them and reminded that all alerts must he tagged and that an
entry must be placed in the On:mi link system as well. `

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 63 of 66 Page|D #:63

 

May 3, 2016.
To: Arnie Salazar
Deputy Chief

`])etention Alternatives Division -

-From Lena Bailey-Holland
' Supervising Prohation Officer
Detention Alterna_t.'rves Division

Re: l 24/7 Officer Christina Grunauer

On May 3,.2016'1 arrived at my Work station at approx. 9:40am to find
that Officer Grunauer had signed oat for 9:30am.

Please be advised th at I received no em ail, text or phone notiiicatio-n
from Officer Grnnauer requesting to leave early. At approx. 9:53am I
sent Probation Officer Grunauer a text informing her that an Officer
can’t leave a shift uncovered Witheut prior notification Prohation

Officer Grunauer never responded

It should be noted that a half of a sick day was allocated for today.

,_...-\m .¢....,`
l`

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 64 of 66 Page|D #:64

 

TINA GRUNAUER ALERT/RESPONSE REPOBT

 

05-09:16

 

 

Gzotlam - 2:00pm 2le alerts lee responses
oezs-ls srooarrl -2:oopm 228 alerts 123_- responses
v - oezs-ls 2:ooern ~ 10:00pm 201 alerts _
10:00pm - 6:003m 225 alerts 106 total responses _
04»18-15 6:00arn * 2:00pm 235 alerts 100 total responses
10:00pm ' E:OOam 254 alerts
04» 15-15 6:00am - 2:00pm 218 alerts 73 responses
03~31-16 . 10:00pm - 6:00 am 186 alerts 57 responses
os-sois 2:00pm io:oopm 369 alerts so responses
03-24-15 10:00pm - 6:001m 198 alerts 40 responses
03-20-16 10:00pm - 6:00 am _ 136 alerts 44 responses
03-18-16 10:00pm - 6:00 arn 108 alertsl 0 responses -
03-15-16 6:00am - 2:00pm _ 53 alerts 60 responses
02»23-16 S:OOam - 2:00 pm1 135 alerts 17 responses
02-22-16 6:00arn-~2s00pm -. n _.-192..a|erts `16 responses »-
02-20-16 10:00pm - E:OOam - 86 alerts 0 responses
02-17-16 2:00pm - 10:00pm 482 alerts 11 responses
01-16~15 6:00am - 9:30arn' 51 alerts 11 responses
02-13~16 6:00am - 2:00pm 135 alerts 10 responses
02-11»15 6:00em ~ 2:00pm 155 alerts 0 responses
oz-io_-is s:ooarn -2roopm_ _ __ 135 alerts 1a responses
02-06-16 2:00pm - 10:00pm 150 alerts 5 responses
02-02~16 6:`20am -» 2:00pm n 145 alerts 6 responses
01-24-16 6:00am -- 2:00pm 85 alerts y
Z:OUpm - 10:00 pm 245 alone 17 responses

 

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 65 of 66 Page|D #:65

01-22_.16 s:ooem l- szooam _ 29 alerts 11 responses

01-21-_16 ` 6:00arn - 9:30 am 42 alerts 4 responses
01-20-16 5:00am - 9:30am 39 alerts 6 responses

01~17-16 6:00am - 2:00pm 94 alerts
2:00pm - 10:00pm 133 alerts 14 responses

01-13~16 `6:00am - 2:00pm 129 alerts 16 responses
01-11-16 e;ooem - 2:o'opm too alerts 23 responses
01-10~16 2:00pm - 10:00pm 192 alerts 4 responses

01-03-16 6:00am - 2:00prn . 147 alerts 18 responses

01-02»16 6:00arn - 2:00pm 204 alerts . 22 responses

 

 

 

    

5a Dc>§rmwcz»znm hon no n?w==m Q_.:=~cE
om._.m_.=_oz >_.sz>._._<E c_<§oz
v_.%uz& 5 who _JBQ_ E._ .:o=m_.a _

\_...| x .lr \u..._|.l_ 4 l al

      

. 3 comm z.o.q. $B.w. _m _,>\H,
§SZ E_H)EZ ibm
ZD

. . . S,_§xo >z >v§ova.H _
~dwbo»m §§ nzm_s:.m ponwm>§ wo"mp>z_ noz=s <mm <mm . .Am 20 woz.n.

 

 

 

 

 

 

29 _¢OO

 

 

 

 

3 md£mm §§mnroo_.
. _ . Noz.m m>m_.< xo¢<m<mm

. comm zojzo_n>._.m __"3
E>m zm>umo 3€>§ .=._m

. U~wmnzoz O_~..__.Im IO_Sm
§\NUHQ N\Mw\.~ou.m >.m.x_m c<>mI_ZD.BZ “_bhmm._v_$ unnuva m_> _<mm <mu , _ fmm 20 NOZM .

. Cmm DH PDWUZ<O_SM
Cmm 01 §§§w

 

 

 

 

 

w.h_. n>E.mU 011 02 >
. _ . , _ uscum mI_I.

 

 

 

 

 

 

brqu 23 §qu
:o$_m<mw. _.6 uE.E.mu

w\@§~m wddn~m mvmam. mc_w, _ ,..,N.B§ mi zo 20 _ zo 20 >_.m»§z:u um.m~m moa

 

Case: 1:18-Cv-08075 Document #: 1 Filed: 12/07/18 Page 66 of 66 Pelge|D #:66

 

 

305 m.§ o§»d~x mz§.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

